Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 1 of 73



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION

 STATE FARM MUTUAL AUTOMOBILE                )
 INSURANCE COMPANY, and STATE FARM           )
 FIRE AND CASUALTY COMPANY,                  )
                                             )
 Plaintiffs,                                 )
                                             )
         v.                                  )   Case No.
                                             )
 MARK CERECEDA, D.C.,                        )
 MARIA CRISTINA CRESPO-SMITH, M.D.,          )
 NESTOR JAVECH, M.D.,                        )
 ROBERTO MOYA, M.D.,                         )
 ROY CANIZARES, D.C.,                        )
 EDGAR FACUSEH, D.C.,                        )   JURY DEMAND
 PATRICK FENELUS, D.C.,                      )
 THOMAS HABAN, D.C.,                         )
 KARIM HABAYEB, D.C.,                        )
 JOHN ROSS, D.C.,                            )
 MICHAEL SCHULMAN, D.C.,                     )
 RICHARD YOHAM, D.C.,                        )
 CEDA ORTHOPEDIC GROUP, LLC,                 )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF CUTLER BAY, LLC,                )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF DOWNTOWN/LITTLE HAVANA,         )
 L.L.C.,                                     )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF F.I.U/KENDALL, L.L.C.,          )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF HIALEAH, L.L.C.,                )
 CEDA ORTHOPEDICS & INTERVENTIONAL           )
 MEDICINE OF SOUTH MIAMI, L.L.C.,            )
 PHYSICIANS CENTRAL BUSINESS OFFICE,         )
 L.L.C., and                                 )
 SPRINGS CROSSING IMAGING, L.L.C.,           )
                                             )
 Defendants.                                 )
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 2 of 73



                                        COMPLAINT

        State Farm Mutual Automobile Insurance Company (“State Farm Mutual”) and State

 Farm Fire and Casualty Company (“State Farm Fire”), for their Complaint against Mark

 Cereceda, D.C. (“Cereceda”), Maria Cristina Crespo-Smith, M.D. (“Crespo-Smith”), Nestor

 Javech, M.D. (“Javech”), Roberto Moya, M.D. (“Moya”), Roy Canizares, D.C. (“Canizares”),

 Edgar Facuseh, D.C. (“Facuseh”), Patrick Fenelus, D.C. (“Fenelus”), Thomas Haban, D.C.

 (“Haban”), Karim Habayeb, D.C. (“Habayeb”), John Ross, D.C. (“Ross”), Michael Schulman,

 D.C. (“Schulman”), Richard Yoham, D.C. (“Yoham”), Ceda Orthopedic Group, LLC (“Ceda

 Ortho Group”), Ceda Orthopedics & Interventional Medicine of Cutler Bay, LLC (“Ceda Ortho

 Cutler Bay”), Ceda Orthopedics & Interventional Medicine of Downtown/Little Havana, L.L.C.

 (“Ceda Ortho Downtown”), Ceda Orthopedics & Interventional Medicine of F.I.U/Kendall,

 L.L.C. (“Ceda Ortho FIU”), Ceda Orthopedics & Interventional Medicine of Hialeah, L.L.C.

 (“Ceda Ortho Hialeah”), Ceda Orthopedics & Interventional Medicine of South Miami, L.L.C.

 (“Ceda Ortho South Miami”), Physicians Central Business Office, L.L.C. (“Physicians CBO”),

 and Springs Crossing Imaging, L.L.C. (“Springs Crossing MRI”) (collectively, “Defendants”),

 allege as follows:

 I.     NATURE OF THE CASE

        1.      This case involves a widespread fraudulent scheme in which Defendants act in

 concert to collect benefits under Personal Injury Protection Coverage (“PIP Benefits”) and

 Medical Payments Coverage (“MPC Benefits”) (collectively, “No-Fault Benefits”) from State

 Farm Mutual and State Farm Fire. Defendants’ scheme involves the submission of thousands of

 bills and supporting documentation for services that were not medically necessary and lawfully




                                               2
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 3 of 73



 rendered, but were purportedly provided to patients involved in auto accidents and eligible for

 No-Fault Benefits under State Farm Mutual and State Farm Fire insurance policies.

        2.     Defendants are:

               (a)      Cereceda, who wholly owns and controls Ceda Ortho Group, Ceda Ortho

        Cutler Bay, Ceda Ortho Downtown, Ceda Ortho FIU, Ceda Ortho Hialeah, Ceda Ortho

        South Miami,1 and Ceda Ortho Group, as well as Physicians CBO and Springs Crossing

        MRI;

               (b)      Crespo-Smith,   Javech,       and   Moya   (collectively,   the   “Physician

        Defendants”), physicians who purport to examine patients of Ceda Ortho Group and the

        Cereceda Clinics and facilitate billing for medically unnecessary and unlawful services

        by falsely documenting that nearly all patients they examine had sustained an emergency

        medical condition (“EMC”) as a result of their auto accident and required a

        predetermined course of treatment designed to exploit patients’ available No-Fault

        Benefits rather than to address their unique needs;

               (c)      Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, and

        Yoham (collectively, the “Chiropractor Defendants”), chiropractors who purport to

        examine patients of the Cereceda Clinics and facilitate billing for medically unnecessary

        and unlawful services by falsely documenting that, among other things, virtually all

        patients are injured as a result of their auto accident and require a predetermined course

        of treatment;




 1
  Ceda Ortho Cutler Bay, Ceda Ortho Downtown, Ceda Ortho FIU, Ceda Ortho Hialeah, and
 Ceda Ortho South Miami are collectively referred to herein as the “Cereceda Clinics.”

                                                  3
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 4 of 73



               (d)     Ceda Ortho Group, a medical clinic owned and controlled by Cereceda,

        that purports to provide examination and pain management (e.g., injections) services,

        which are not medically necessary and not lawfully rendered;

               (e)     the Cereceda Clinics, which operate under the name 388-CEDA, are

        Miami-area medical clinics that Cereceda owns and controls, and are used to knowingly

        submit bills and supporting documentation that are fraudulent to State Farm Mutual and

        State Farm Fire for chiropractic, physical therapy, and diagnostic imaging services, that

        are not medically necessary or lawfully rendered;

               (f)     Physicians CBO, which Cereceda owns and controls and that he formed to

        submit bills and supporting documentation that is fraudulent and unlawful to State Farm

        Mutual and State Farm Fire and other insurers on behalf of Ceda Ortho Group, the

        Cereceda Clinics, and Springs Crossing MRI; and

               (g)     Springs Crossing MRI, an entity that Cereceda owns and controls and to

        which the Physician and Chiropractor Defendants direct patients of Ceda Ortho Group

        and the Cereceda Clinics to receive magnetic resonance imaging services (“MRIs”) that

        are billed to State Farm Mutual and State Farm Fire and other insurers, but are not

        medically necessary and not lawfully rendered.

        3.     Defendants act in concert to exploit patients’ No-Fault Benefits by submitting, or

 causing to be submitted, to State Farm Mutual and State Farm Fire bills and supporting

 documentation that are fraudulent because they were for services that were not medically

 necessary and not lawfully rendered.

        4.     Pursuant to their fraudulent scheme, Defendants subject patients to services that

 are performed pursuant to a predetermined protocol (“Predetermined Protocol”), which is



                                                4
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 5 of 73



 designed and carried out to enrich Defendants by exploiting their patients’ No-Fault Benefits, not

 because such services are medically necessary. The Predetermined Protocol includes: (a) failing

 to legitimately examine patients to determine the true nature and extent of their injuries; (b)

 documenting a litany of diagnoses for each patient, most often exceeding ten or more diagnoses

 per patient, including predetermined findings of sprains and strains and nerve root lesions for

 nearly every patient; (c) falsely documenting that nearly all patients had sustained an EMC as a

 result of their auto accident to maximize Defendants’ collection of No-Fault Benefits; (d)

 providing medically unnecessary goods (e.g., cold packs, creams) to nearly all patients; (e)

 implementing the same treatment plan for patients, and purporting to provide six or more

 modalities on nearly all visits; (f) ordering medically unnecessary x-rays, MRIs, and/or

 computerized tomography (“CT”) scans to (i) support the purported need for the Predetermined

 Protocol and the existence of conditions that could support the patients’ bodily injury claims (“BI

 Claims”) and uninsured motorist claims (“UM Claims”) and (ii) allow Defendants to submit

 additional charges when those x-rays, MRIs, and CT scans were purportedly performed at the

 Cereceda Clinics and/or Springs Crossing MRI; (g) continuing to purportedly treat patients until

 the patients unilaterally stop the treatment, or their No-Fault Benefits are exhausted or

 substantially reduced; (h) submitting documents to State Farm Mutual and State Farm Fire

 falsely representing the services and goods provided to the patients were medically necessary

 and lawfully rendered when, in fact, they were not medically necessary or lawfully rendered; and

 (i) performing final examinations in which nearly every patient reportedly suffers from

 permanent impairments, despite purportedly receiving the extensive battery of services in the

 Predetermined Protocol.




                                                 5
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 6 of 73



        5.      As a result of the Predetermined Protocol: (a) patients are not legitimately

 examined, diagnosed, or treated for conditions they may have; (b) patients are subjected to

 medically unnecessary and unlawfully rendered services, regardless of their unique needs; (c)

 patients’ limited No-Fault Benefits are exhausted or substantially reduced and therefore not

 available for medically necessary treatment they may need; and (d) personal injury attorneys (“PI

 Attorneys”) use Defendants’ bills and supporting documentation, which are fraudulent, to

 present inflated BI Claims against at-fault drivers and UM Claims against State Farm Mutual and

 State Farm Fire.

        6.      In addition, all of the bills Defendants submitted, or caused to be submitted, to

 State Farm Mutual and State Farm Fire were unlawful and not compensable because Ceda Ortho

 Group, the Cereceda Clinics, and Springs Crossing MRI are not licensed pursuant Florida’s

 Health Care Clinic Act, Fla. Stat. § 400.9905 et seq. (“HCCA”), and did not qualify for an

 exemption from the licensure requirements of the HCCA. See Fla. Stat. §§ 400.9905(4)(g),

 400.9935(3), 627.732(11), 627.736(5)(b)(1)(b)-(c), and 627.736(5)(h)(3).      Specifically, Ceda

 Ortho Group, the Cereceda Clinics, and Springs Crossing MRI did not apply for and obtain a

 license to establish and operate a clinic pursuant to the HCCA.2 Instead, Ceda Ortho Group, the

 Cereceda Clinics, and Springs Crossing MRI obtained an exemption from licensure from

 Florida’s Agency for Health Care Administration (“AHCA”) by attesting that, pursuant to Fla.

 Stat. § 400.9905(4)(g), Cereceda wholly owns Ceda Ortho Group, the Cereceda Clinics, and

 Springs Crossing MRI, and supervises their business activities; and was legally responsible for




 2
   “A facility becomes a ‘clinic’ as defined in Section 400.9905(4), F.S., when it does not qualify
 for an exemption, provides health care services to individuals and bills third party pay[o]rs for
 those services.” Fla. Admin. Code R. 59A-33.006(4).

                                                 6
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 7 of 73



 their compliance with all federal and state laws.3 Ceda Ortho Group, the Cereceda Clinics, and

 Springs Crossing MRI did not qualify for the HCCA license exemption because, since at least

 June 2015, Cereceda has not fulfilled his statutory duties under Fla. Stat. § 400.9905(4)(g) to

 supervise the business activities of Ceda Ortho Group, the Cereceda Clinics, and Springs

 Crossing MRI and ensure that they comply with all federal and state laws, including Fla. Stat. §

 627.736 et seq. (the “PIP Law”). Thus, Ceda Ortho Group, the Cereceda Clinics, and Springs

 Crossing MRI submitted, or caused to be submitted, bills to State Farm Mutual and State Farm

 Fire that falsely represented such bills were for services lawfully rendered, and eligible to collect

 No-Fault Benefits when in fact they were not.

        7.      Defendants’ fraudulent scheme began at least as early as June 2015, and has

 continued uninterrupted since that time. Defendants have made material misrepresentations and

 have taken other affirmative acts to conceal their fraud from State Farm Mutual and State Farm

 Fire. Each bill and its supporting documentation, when viewed in isolation, does not reveal its

 fraudulent and unlawful nature. Only when the bills and supporting documentation across the

 patients at issue in this Complaint are viewed together as a whole do the patterns emerge

 revealing the fraudulent and unlawful nature of all the bills and supporting documentation. (See,

 e.g., Exs. 1-4, 25-26, 28-29, and 32-35.) As a direct and proximate result of the scheme, State

 Farm Mutual and State Farm Fire have incurred actual damages of at least $4 million in No-Fault

 Benefits paid to Defendants.




 3
   “A facility is not required to have, but may voluntarily apply for a certificate of exemption.”
 Fla. Admin. Code R. 59A-33.006(1). “Facilities that claim an exemption, either by filing an
 application for a certificate of exemption with [AHCA] and receiving a certificate of exemption,
 or self-determining, must maintain an exempt status at all times the facility is in operation.” Fla.
 Admin. Code R. 59A-33.006(2).

                                                  7
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 8 of 73



         8.     This action asserts common law claims for fraud, unjust enrichment, civil

 conspiracy, and aiding and abetting fraud, and a statutory claim under Florida’s Deceptive and

 Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq. (“FDUTPA”), to recover actual damages

 of at least $4 million paid to Defendants, as well as reasonable attorneys’ fees for violations of

 FDUTPA, and any other relief that is just and proper.

         9.     Pursuant to 28 U.S.C. § 2201, this action also seeks a declaratory judgment that

 State Farm Mutual and State Farm Fire are not liable for any unpaid or allegedly underpaid

 charges Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI have submitted, or

 caused to be submitted, to State Farm Mutual and State Farm Fire through the date of this

 Complaint and the trial of this case, based upon the conduct described above and throughout this

 Complaint.

 II.     JURISDICTION AND VENUE

         10.    Pursuant to 28 U.S.C. § 1332(a)(1), this Court has jurisdiction over all claims

 because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

 costs, and is between citizens of different states.

         11.    Pursuant to 28 U.S.C. § 1391(b)(1), venue is proper in this district because all

 Defendants reside in Florida. Venue is also proper in this district under 28 U.S.C. § 1391(b)(2)

 because a substantial part of the events or omissions giving rise to the claims occurred in this

 district.




                                                       8
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 9 of 73



 III.   PARTIES

        A.      Plaintiffs

        12.     State Farm Mutual is a citizen of the state of Illinois. It is incorporated under the

 laws of the state of Illinois, with its principal place of business in Bloomington, Illinois. At all

 relevant times, it has been licensed in Florida to engage in the business of insurance.

        13.     State Farm Fire is a citizen of the state of Illinois. It is incorporated under the

 laws of the state of Illinois, with its principal place of business in Bloomington, Illinois. At all

 relevant times, it has been licensed in Florida to engage in the business of insurance.

        B.      Defendants

        14.     Defendant Cereceda resides in and is a citizen of Florida. Cereceda has been

 licensed to practice chiropractic medicine in Florida since 1995. Since at least June 2015,

 Cereceda has owned and controlled Ceda Ortho Group, the Cereceda Clinics, Springs Crossing

 MRI, and Physicians CBO. In addition, Cereceda obtained an exemption from licensure from

 AHCA for Ceda Ortho Downtown, Ceda Ortho FIU, Ceda Ortho Hialeah, Ceda Ortho South

 Miami, and Springs Crossing MRI and, additionally, self-determined Ceda Ortho Cutler Bay and

 Ceda Ortho Group were exempt from the HCCA’s clinic licensure requirements. At all relevant

 times, Cereceda has knowingly directed and profited from the activities of those who have been

 employed by or associated with Ceda Ortho Group, the Cereceda Clinics, Springs Crossing MRI,

 and Physicians CBO to provide medically unnecessary and unlawful services.4



 4
   Exhibit 1 identifies the claims at issue in this action, which reflect dates of loss of June 14,
 2015 through the present. For these claims, Exhibit 1 identifies: (a) the claim number; (b)
 patient’s initials; (c) the patient’s age on the date of the accident; (d) the date of the accident; (e)
 the first and last dates of service at Ceda Ortho Group, the Cereceda Clinics, and Springs
 Crossing MRI; (f) the number of total visits to Ceda Ortho Group, the Cereceda Clinics, and
 Springs Crossing MRI; (g) the Ceda Ortho Group and/or Cereceda Clinic location(s) where the
 patient allegedly received services; (h) the medically unnecessary and unlawful chiropractic,
                                                    9
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 10 of 73



         15.    Defendant Crespo-Smith resides in and is a citizen of Florida. Crespo-Smith has

  been licensed to practice medicine in Florida since 2004. Since at least June 2015 through at

  least June 2018, Crespo-Smith has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Ceda Ortho Downtown, Ceda Ortho

  FIU, Ceda Ortho Hialeah, and Ceda Ortho South Miami. (See Ex. 3, Provider Column (listing

  physician who purportedly examined each patient in the claims at issue).)

         16.    Defendant Javech resides in and is a citizen of Florida. Javech has been licensed

  to practice medicine in Florida since 1983. Since at least September 2017 through the present,

  Javech has knowingly provided fraudulent and unlawful services pursuant to the Predetermined

  Protocol to patients of at least Ceda Ortho Hialeah, Ceda Ortho South Miami, and Ceda Ortho

  Group. (See Ex. 3, Provider Column.)

         17.    Defendant Moya resides in and is a citizen of Florida. Moya has been licensed to

  practice medicine in Florida since 1977. Since at least June 2015 through the present, Moya has

  knowingly provided fraudulent and unlawful services pursuant to the Predetermined Protocol to

  patients of at least Ceda Ortho Group, Ceda Ortho FIU, Ceda Ortho Hialeah, and Ceda Ortho

  South Miami. (See Ex. 3, Provider Column.)

         18.    Defendant Canizares resides in and is a citizen of Florida. Canizares has been

  licensed to practice chiropractic medicine in Florida since 1999. Since at least June 2015

  through the present, Canizares has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Ceda Ortho Downtown and Ceda

  physical therapy, and diagnostic imaging services rendered to each patient at Ceda Ortho Group,
  the Cereceda Clinics, and/or Springs Crossing MRI; (i) noncredible patterns regarding the EMC
  findings and final examinations for patients who were discharged from Ceda Ortho Group and
  the Cereceda Clinics; and (j) the total amount Ceda Ortho Group, the Cereceda Clinics, and
  Springs Crossing MRI billed to State Farm Mutual and State Farm for the services purportedly
  provided to each patient in the claims at issue.

                                                 10
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 11 of 73



  Ortho FIU. (See Ex. 2, Chiropractor Column (listing chiropractor who purportedly examined

  each patient in the claims at issue).)

         19.     Defendant Facuseh resides in and is a citizen of Florida. Facuseh has been

  licensed to practice chiropractic medicine in Florida since 2008. Since at least June 2015

  through at least August 2017, Facuseh has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Ceda Ortho Downtown, Ceda Ortho

  FIU, Ceda Ortho Hialeah, and Ceda Ortho South Miami. (See Ex. 2, Chiropractor Column.)

         20.     Defendant Fenelus resides in and is a citizen of Florida.     Fenelus has been

  licensed to practice chiropractic medicine in Florida since 2001. Since at least June 2015

  through at least July 2017, Fenelus has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Ceda Ortho Hialeah. (See Ex. 2,

  Chiropractor Column.)

         21.     Defendant Haban resides in and is a citizen of Florida. Haban has been licensed

  to practice chiropractic medicine in Florida since 2003. Since at least January 2016 through at

  least October 2018, Haban has knowingly provided fraudulent and unlawful services pursuant to

  the Predetermined Protocol to patients of at least Ceda Ortho Cutler Bay and Ceda Ortho South

  Miami. (See Ex. 2, Chiropractor Column.)

         22.     Defendant Habayeb resides in and is a citizen of Florida. Habayeb has been

  licensed to practice chiropractic medicine in Florida since 2008. Since at least June 2015

  through the present, Habayeb has knowingly provided fraudulent and unlawful services pursuant

  to the Predetermined Protocol to patients at each of the Cereceda Clinic locations. (See Ex. 2,

  Chiropractor Column.)




                                                11
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 12 of 73



         23.     Defendant Ross resides in and is a citizen of Florida. Ross has been licensed to

  practice chiropractic medicine in Florida since 2017. Since at least July 2017 through the

  present, Ross has knowingly provided fraudulent and unlawful services pursuant to the

  Predetermined Protocol to patients of at least Ceda Ortho Hialeah and Ceda Ortho South Miami.

  (See Ex. 2, Chiropractor Column.)

         24.     Defendant Schulman resides in and is a citizen of Florida. Schulman has been

  licensed to practice chiropractic medicine in Florida since 1997. Since at least June 2015

  through April 2016, Schulman has knowingly provided fraudulent and unlawful services

  pursuant to the Predetermined Protocol to patients of at least Ceda Ortho South Miami. (See Ex.

  2, Chiropractor Column.)

         25.     Defendant Yoham resides in and is a citizen of Florida, and is Cereceda’s former

  brother-in-law. Yoham has been licensed to practice chiropractic medicine in Florida since

  2000. Since at least June 2015 through the present, Yoham has knowingly provided fraudulent

  and unlawful services pursuant to the Predetermined Protocol to patients of at least Ceda Ortho

  Cutler Bay, Ceda Ortho FIU, and Ceda Ortho Hialeah. (See Ex. 2, Chiropractor Column.)

         26.     Defendant Ceda Ortho Group is an active Florida limited liability company,

  formed in 2018, with its principal place of business at 815 Northwest 57th Avenue, Suite 202,

  Miami, Florida 33126. Cereceda is the owner and sole member of Ceda Ortho Group. At all

  relevant times, Ceda Ortho Group has operated as a “clinic”5 as that term is defined in Fla. Stat.

  § 400.9905(4). Cereceda self-determined Ceda Ortho Group was exempt from the HCCA’s

  licensure requirements based upon the HCCA’s wholly owned exemption, Fla. Stat. §


  5
    Pursuant to Fla. Stat. § 400.9905(4), a “clinic” is defined as “an entity where health care
  services are provided to individuals and which tenders changes for reimbursement for such
  services[.]”

                                                 12
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 13 of 73



  400.9905(4)(g), which requires Cereceda to supervise Ceda Ortho Group’s business activities

  and be legally responsible for its compliance with all federal and state laws. Since at least 2018

  through the present, Ceda Ortho Group has knowingly submitted, or caused to be submitted, to

  State Farm Mutual and State Farm Fire bills and supporting documentation that are fraudulent

  because they represent the services were medically necessary and lawfully rendered when, in

  fact, they were not medically necessary and were not lawfully rendered. The chart attached

  hereto as Exhibit 1 summarizes the medically unnecessary and unlawful services provided to

  Ceda Ortho Group’s patients pursuant to the Predetermined Protocol.

         27.     Defendant Ceda Ortho Cutler Bay is an active Florida limited liability company,

  formed in 2015, with its principal place of business at 815 Northwest 57th Avenue, Suite 405,

  Miami, Florida 33126. Cereceda is the owner and sole member of Ceda Ortho Cutler Bay. At

  all relevant times, Ceda Ortho Cutler Bay has operated as a “clinic” as that term is defined in Fla.

  Stat. § 400.9905(4). Cereceda self-determined Ceda Ortho Cutler Bay was exempt from the

  HCCA’s licensure requirements based upon the HCCA’s wholly owned exemption, Fla. Stat. §

  400.9905(4)(g), which requires Cereceda to supervise Ceda Ortho Cutler Bay’s business

  activities and be legally responsible for its compliance with all federal and state laws. Since at

  least June 2015 through the present, Ceda Ortho Cutler Bay has knowingly submitted, or caused

  to be submitted, to State Farm Mutual and State Farm Fire bills and supporting documentation

  that are fraudulent because they represent the services were medically necessary and lawfully

  rendered when, in fact, they were not medically necessary and were not lawfully rendered. The

  chart attached hereto as Exhibit 1 summarizes the medically unnecessary and unlawful services

  provided to Ceda Ortho Cutler Bay’s patients pursuant to the Predetermined Protocol.




                                                  13
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 14 of 73



         28.     Defendant Ceda Ortho Downtown is an active Florida limited liability company,

  formed in 2009, with its principal place of business at 2750 Coral Way, Suites 201, 202, 204,

  Miami, Florida 33184. Cereceda is the owner and sole member of Ceda Ortho Downtown.6 At

  all relevant times, Ceda Ortho Downtown has operated as a “clinic” as that term is defined in

  Fla. Stat. § 400.9905(4).    Ceda Ortho Downtown is an unlicensed clinic that obtained a

  certificate of exemption from licensure based on Cereceda’s false representation that he

  “supervises the business activities and is legally responsible for the applicant’s compliance with

  all federal and state laws,” including the PIP Law. Since at least June 2015 through the present,

  Ceda Ortho Downtown has knowingly submitted, or caused to be submitted, to State Farm

  Mutual and State Farm Fire bills and supporting documentation that are fraudulent because they

  represent the services were medically necessary and lawfully rendered when, in fact, they were

  not medically necessary and were not lawfully rendered. The chart attached hereto as Exhibit 1

  summarizes the medically unnecessary and unlawful services provided to Ceda Ortho

  Downtown’s patients pursuant to the Predetermined Protocol.

         29.     Defendant Ceda Ortho FIU is an active Florida limited liability company, formed

  in 2009, with its principal place of business at 815 Northwest 57th Avenue, Suite 405, Miami,

  Florida 33126. Cereceda is the owner and sole member of Ceda Ortho FIU.7 At all relevant

  times, Ceda Ortho FIU has operated as a “clinic” as that term is defined in Fla. Stat. §

  400.9905(4). Ceda Ortho FIU is an unlicensed clinic that obtained a certificate of exemption


  6
    From November 2009 to around September 2011, Ceda Ortho Downtown operated as Florida
  Wellness & Rehabilitation Center of Little Havana, L.L.C. From around September 2011 to
  around January 2013, Ceda Ortho Downtown operated as Ceda Health of Downtown/Little
  Havana, L.L.C.
  7
    From November 2009 to around September 2011, Ceda Ortho FIU operated as Florida
  Wellness & Rehabilitation Center of F.I.U./Kendall, L.L.C. From around September 2011 to
  around January 2013, Ceda Ortho FIU operated as Ceda Health of F.I.U./Kendall, L.L.C.

                                                 14
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 15 of 73



  from licensure based on Cereceda’s false representation that he “supervises the business

  activities and is legally responsible for the applicant’s compliance with all federal and state

  laws,” including the PIP Law. Since at least June 2015 through the present, Ceda Ortho FIU has

  knowingly submitted, or caused to be submitted, to State Farm Mutual and State Farm Fire bills

  and supporting documentation that are fraudulent because they represent the services were

  medically necessary and lawfully rendered when, in fact, they were not medically necessary and

  were not lawfully rendered. The chart attached hereto as Exhibit 1 summarizes the medically

  unnecessary and unlawful services provided to Ceda Ortho FIU’s patients pursuant to the

  Predetermined Protocol.

         30.     Defendant Ceda Ortho Hialeah is an active Florida limited liability company,

  formed in 2009, with its principal place of business at 235 West 49th Street, Hialeah, Florida

  33012. Cereceda is the owner and sole member of Ceda Ortho Hialeah.8 At all relevant times,

  Ceda Ortho Hialeah has operated as a “clinic” as that term is defined in Fla. Stat. § 400.9905(4).

  Ceda Ortho Hialeah is an unlicensed clinic that obtained a certificate of exemption from

  licensure based on Cereceda’s false representation that he “supervises the business activities and

  is legally responsible for the applicant’s compliance with all federal and state laws,” including

  the PIP Law. Since at least June 2015 through the present, Ceda Ortho Hialeah has knowingly

  submitted, or caused to be submitted, to State Farm Mutual and State Farm Fire bills and

  supporting documentation that are fraudulent because they represent the services were medically

  necessary and lawfully rendered when, in fact, they were not medically necessary and were not

  lawfully rendered. The chart attached hereto as Exhibit 1 summarizes the medically unnecessary


  8
    From November 2009 to around September 2011, Ceda Ortho Hialeah operated as Florida
  Wellness & Rehabilitation Center of Hialeah, L.L.C. From around September 2011 to around
  January 2013, Ceda Ortho Hialeah operated as Ceda Health of Hialeah, L.L.C.

                                                 15
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 16 of 73



  and unlawful services provided to Ceda Ortho Hialeah’s patients pursuant to the Predetermined

  Protocol.

         31.     Defendant Ceda Ortho South Miami is an active Florida limited liability

  company, formed in 2009, with its principal place of business at 6075 Sunset Drive, 4th Floor,

  Miami, Florida 33143. Cereceda is the owner and sole member of Ceda Ortho South Miami.9

  At all relevant times, Ceda Ortho South Miami has operated as a “clinic” as that term is defined

  in Fla. Stat. § 400.9905(4). Ceda Ortho South Miami is an unlicensed clinic that obtained a

  certificate of exemption from licensure based on Cereceda’s false representation that he

  “supervises the business activities and is legally responsible for the applicant’s compliance with

  all federal and state laws,” including the PIP Law. Since at least June 2015 through the present,

  Ceda Ortho South Miami has knowingly submitted, or caused to be submitted, to State Farm

  Mutual and State Farm Fire bills and supporting documentation that are fraudulent because they

  represent the services were medically necessary and lawfully rendered when, in fact, they were

  not medically necessary and were not lawfully rendered. The chart attached hereto as Exhibit 1

  summarizes the medically unnecessary and unlawful services provided to Ceda Ortho South

  Miami’s patients pursuant to the Predetermined Protocol.

         32.     Defendant Physicians CBO is an active Florida limited liability company, formed

  in 2011, with its principal place of business at 815 Northwest 57th Avenue, Suite 405, Miami,

  Florida 33126. Cereceda is the owner and sole member of Physicians CBO. Since at least June

  2015 through the present, Physicians CBO has knowingly submitted, or caused to be submitted,

  to State Farm Mutual and State Farm Fire bills and supporting documentation on behalf of Ceda


  9
   From November 2009 to around September 2011, Ceda Ortho South Miami operated as Florida
  Wellness & Rehabilitation Center of South Miami, L.L.C. From around September 2011 to
  around January 2013, Ceda Ortho South Miami operated as Ceda Health of South Miami, L.L.C.

                                                 16
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 17 of 73



  Ortho Group, the Cereceda Clinics, and Springs Crossing MRI that are fraudulent because they

  represent the services were medically necessary and lawfully rendered when, in fact, they were

  not medically necessary and were not lawfully rendered. The charts attached hereto as Exhibits

  1 and 4 summarize the medically unnecessary and unlawful services provided pursuant to the

  Predetermined Protocol, for which Physicians CBO coordinated the submission of bills and

  supporting documentation to State Farm Mutual and State Farm Fire.

         33.     Defendant Springs Crossing MRI is an active Florida limited liability company,

  formed in 2014, with its principal place of business at 51 East 1st Avenue, Hialeah, Florida

  33010. Cereceda is the owner and sole member of Springs Crossing MRI. At all relevant times,

  Springs Crossing MRI has operated as a “clinic” as that term is defined in Fla. Stat. §

  400.9905(4).   Springs Crossing MRI is an unlicensed clinic that obtained a certificate of

  exemption from licensure based on Cereceda’s false representation that he “supervises the

  business activities and is legally responsible for the applicant’s compliance with all federal and

  state laws,” including the PIP Law.10 Since at least June 2015 through the present, Springs

  Crossing MRI has knowingly submitted, or caused to be submitted, to State Farm Mutual and

  State Farm Fire bills and supporting documentation that are fraudulent because they represent the

  MRIs were medically necessary and lawfully rendered when, in fact, they were not medically

  necessary and were not lawfully rendered. The chart attached hereto as Exhibit 4 summarizes




  10
     In September 2018, Springs Crossing MRI applied for and obtained an exemption from
  licensure from AHCA pursuant to Fla. Stat. § 400.9905(4)(g). In its application for exemption,
  Springs Crossing MRI sought a “Facility Name Change,” with an effective date of January 23,
  2014, based upon an exemption Cereceda obtained for Florida Wellness & Rehabilitation Center,
  Inc. In his application for exemption for Florida Wellness & Rehabilitation Center, Inc.,
  Cereceda represented he supervised the business activities of and was legally responsible for
  Florida Wellness & Rehabilitation Center, Inc.’s compliance with all federal and state laws.

                                                 17
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 18 of 73



  the medically unnecessary and unlawful MRIs performed at Springs Crossing MRI pursuant to

  the Predetermined Protocol.

         34.    Defendants have acted in concert and have symbiotic relationships with each

  other in that each one needed and depended upon the participation of the others to accomplish

  their common purpose of defrauding State Farm Mutual and State Farm Fire through the

  fraudulent claims described above and throughout this Complaint. Specifically: (a) Cereceda

  designed, oversaw, and is responsible for the Predetermined Protocol to exploit the No-Fault

  Benefits of patients who treat at Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing

  MRI, as well as enabled Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI to

  circumvent the HCCA’s health care clinic licensure requirements; (b) Ceda Ortho Group, the

  Cereceda Clinics, Springs Crossing MRI, Physician Defendants, and Chiropractor Defendants

  submitted, or caused to be submitted, bills and supporting documentation to State Farm Mutual

  and State Farm Fire that were fraudulent because they were for treatment and diagnostic imaging

  services that were not medically necessary and not lawfully rendered; and (c) Physicians CBO

  provided billing services for Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI

  and coordinated the submission of bills and other documentation to State Farm Mutual and State

  Farm Fire that were fraudulent.

  IV.    ALLEGATIONS COMMON TO ALL CLAIMS

                Insurance Benefits Under Florida Law

         35.    Pursuant to the PIP Law, auto insurers are required to provide PIP Benefits of at

  least $10,000 to certain designated individuals (“Insureds”), for losses resulting from injuries

  arising out of the ownership, maintenance, or use of a motor vehicle. Insureds may also carry




                                                18
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 19 of 73



  additional coverage in the form of MPC Benefits, which may cover additional amounts after

  their PIP Benefits are exhausted.

         36.     For purposes of PIP Benefits, insurers are required to pay 80% of all reasonable

  expenses for medically necessary medical, surgical, x-ray, dental, and rehabilitative services

  related to such injuries. Fla. Stat. § 627.736(1)(a).

         37.     Pursuant to Fla. Stat. § 627.732(2)(a)-(c), “‘medically necessary’ refers to a

  medical service or supply that a prudent physician would provide for the purpose of preventing,

  diagnosing, or treating an illness, injury, disease or symptom in a manner that is: (a) [i]n

  accordance with generally accepted standards of medical practice; (b) [c]linically appropriate in

  terms of type, frequency, extent, site, and duration; and (c) [n]ot primarily for the convenience of

  the patient, physician, or other health care provider.”

         38.     Before January 1, 2013, injured parties who were eligible for PIP Benefits were

  entitled to up to $10,000 of PIP Benefits for medically necessary goods and services. However,

  after an amendment to the PIP Law that became effective on January 1, 2013, PIP Benefits are

  now limited to $2,500 unless a physician or other professional licensed under other specific

  provisions of Florida law determines the injured person sustained an EMC, in which case the

  injured person would be eligible for PIP Benefits of up to $10,000. Fla. Stat. § 627.736(1)(a)(3)-

  (4). Florida law defines an EMC as “a medical condition manifesting itself by acute symptoms

  of sufficient severity, which may include severe pain, such that the absence of immediate

  medical attention could reasonably be expected to result in any of the following: (a) [s]erious

  jeopardy to patient health[;] (b) [s]erious impairment of bodily functions[; or] (c) [s]erious

  dysfunction of any bodily organ or part.” Fla. Stat. § 627.732(16).




                                                   19
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 20 of 73



         39.     State Farm Mutual and State Farm Fire are required to pay or deny claims for PIP

  Benefits within 30 days, and may be ordered to pay interest and attorneys’ fees if they fail to pay

  the full amount owed within that time period. Fla. Stat. § 627.736(4)(b) and (d).

         40.     Neither an insurer nor an insured is required to pay a claim or charge: (a) “[f]or

  any service or treatment that was not lawful at the time rendered; or (b) “[t]o any person who

  knowingly submits a false or misleading statement relating to the claim or charges.” Fla. Stat.

  § 627.736(5)(b)(1)(b)-(c). Pursuant to Fla. Stat. § 627.732(11), “‘[l]awful’ or ‘lawfully’ means

  in substantial compliance with all relevant applicable criminal, civil, and administrative

  requirements of state and federal law related to the provision of medical services or treatment.”

  “‘Knowingly’ means that a person, with respect to information, has actual knowledge of the

  information; acts in deliberate ignorance of the truth or falsity of the information; or acts in

  reckless disregard of the information, and proof of specific intent to defraud is not required.”

  Fla. Stat. § 627.732(10).

         41.     Pursuant to the HCCA, to lawfully operate, a “clinic” must either obtain a license

  from AHCA or qualify for an exemption from licensure, such as being “wholly owned by one or

  more licensed health care practitioners.”      Fla. Stat. § 400.9905(g) (the “Wholly-Owned

  Exemption”). Under the Wholly-Owned Exemption, the licensed health care practitioner must

  own and supervise the business activities of the clinic and remain legally responsible for the

  clinic’s compliance with all federal and state laws. Fla. Stat. § 400.9905(g). If the health care

  practitioner fails to supervise the business activities of the clinic or does not remain legally

  responsible for the clinic’s compliance with all federal and state laws, then the clinic does not

  lawfully qualify for the Wholly-Owned Exemption and is not entitled to collect No-Fault

  Benefits.    See, e.g., State Farm Mut. Auto. Ins. Co. v. Performance Orthopaedics &



                                                  20
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 21 of 73



  Neurosurgery, LLC, 2018 WL 2186496, at *9 (S.D. Fla. Feb. 16, 2018); State Farm Mut. Auto.

  Ins. Co. v. Med. Serv. Ctr. of Florida, Inc., 103 F. Supp. 3d 1343, 1351 (S.D. Fla. 2015); State

  Farm Fire & Cas. Co. v. Silver Star Health & Rehab, 739 F.3d 579, 585 (11th Cir. 2013).

           B.    Tort Claims For Non-Economic Loss

           42.   Individuals who are not at fault for an auto accident can also potentially recover

  damages: (a) from at-fault drivers or their insurers through a BI Claim; and/or (b) through a UM

  Claim from the individuals’ own insurer(s) if recovery under the BI Claim is insufficient. The

  benefits potentially available to patients through BI and UM Claims include pain and suffering

  and other forms of non-economic damages, as well as necessary medical expenses and lost

  wages.

           43.   To bring BI Claims or UM Claims, individuals must establish they meet one of

  several statutory requirements including that they have: (a) a significant and permanent loss of an

  important bodily function, or (b) a permanent injury (other than scarring or disfigurement) within

  a reasonable degree of medical probability. Fla. Stat. § 627.737(2).

           44.   Defendants’ Predetermined Protocol, along with the corresponding bills and

  supporting documentation that are fraudulent, are designed to facilitate fraudulent claims for No-

  Fault Benefits, and to develop and maintain apparent quid pro quo cross-referral relationships

  with PI Attorneys by supporting the PI Attorneys’ ability to profit from inflated BI Claims

  against at-fault drivers and inflated UM Claims against their clients’ own insurers if recovery

  under the BI Claims is insufficient to satisfy the clients’ purported damages.

           C.    The Legitimate Treatment Of Patients With Strains And Sprains

           45.   Ceda Ortho Group, the Cereceda Clinics, and their providers, including the

  Physician Defendants and Chiropractor Defendants, purport to examine, diagnose, and treat



                                                  21
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 22 of 73



  patients who have been in auto accidents and complain of neck and/or back pain, among other

  ailments.

         46.     For patients who have been in auto accidents and have legitimate complaints of

  neck and/or back pain, or other ailments, a provider must perform a detailed history and

  legitimate examination to arrive at a legitimate diagnosis.

         47.     Based upon a legitimate diagnosis, a licensed professional must engage in medical

  decision-making to design a legitimate treatment plan tailored to the unique circumstances of the

  patient. During the course of treatment, treatment plans should be modified based upon the

  unique circumstances of each patient and their response (or lack thereof) to treatment.

         48.     Legitimate treatment plans for patients with soft tissue injuries such as strains and

  sprains may involve no treatment at all because many of these kinds of injuries heal without any

  intervention, or a variety of interventions, including medications to reduce inflammation and

  relieve pain, passive modalities, and active modalities.

         49.     Passive modalities do not require any affirmative effort or movement by patients.

  There are many kinds of passive modalities, including: (a) hot/cold packs, (b) ultrasound, (c)

  electrical stimulation (“e-stim”), (d) manual therapy, (e) massage, and (f) traction.         Active

  modalities require affirmative movement by patients and include a wide variety of exercises,

  strengthening, and stretching tailored to the unique circumstances of each patient, including the

  nature and location of the injuries, the patients’ physical abilities, and the patients’ response (or

  lack thereof) to any particular active modality on any day or over time.

         50.     In legitimate treatment plans, passive modalities should generally be used only to

  the extent necessary to reduce pain and facilitate active modalities, while active modalities




                                                   22
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 23 of 73



  should generally be introduced as soon as practicable to promote the actual healing of strains and

  sprains.

             51.   The decision of which, if any, types of treatment are appropriate for each patient,

  as well as the level, frequency, and duration of the various services, should vary depending on

  the unique circumstances of each patient, including: (a) the patient’s age, social, family, and

  medical history; (b) the patient’s physical condition, limitations, and abilities; (c) the location,

  nature, and severity of the patient’s injury and symptoms; and (d) the patient’s response to

  treatment.

             52.   Therefore, while one or more passive modalities may be medically necessary on

  any particular visit to reduce pain and facilitate the patient’s ability to perform active modalities,

  the combination of five or more passive modalities together with an active modality on nearly

  every visit would rarely, if ever, be appropriate for any patient.

             53.   Treatment plans should be periodically reassessed and modified based upon the

  progress of the patient, or lack thereof. To the extent diagnostic tests such as x-rays, MRIs, and

  CT scans are medically necessary and are performed, treatment plans should integrate their

  results.

             54.   Patients should be discharged from treatment when they have reached maximum

  medical improvement (“MMI”), such that no further treatment is likely to benefit the patient, or

  when patients fail to respond to the treatment program.

             55.   The above-described process of examination, diagnosis, and treatment must be

  appropriately documented for the benefit of: (a) the licensed professionals involved in the

  patient’s care; (b) other licensed professionals who may treat the patient contemporaneously or

  subsequently; (c) the patient, whose care and condition necessarily depends on the



                                                   23
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 24 of 73



  documentation of this information; and (d) payors such as State Farm Mutual and State Farm

  Fire, so that they can pay for reasonable and necessary treatment.

         56.     As described below, Defendants’ patients are not legitimately examined,

  diagnosed, or treated for their unique needs. Instead, they are subjected to the Predetermined

  Protocol in which they receive virtually the same laundry list of services on every visit to exploit

  their No-Fault Benefits. Furthermore, the pervasive patterns in the documentation of services

  Ceda Ortho Group and the Cereceda Clinics have submitted, or caused to be submitted, to State

  Farm Mutual and State Farm Fire are not credible and reflect services that were performed

  pursuant to the Predetermined Protocol, rather than because they were medically necessary to

  address the unique needs of each patient.

  V.     DEFENDANTS’ RELATIONSHIPS WITH REFERRAL SERVICES AND PI
         ATTORNEYS

         A.      Defendants’ Relationship With Referral Services

         57.     The success of Defendants’ scheme depends heavily upon the ability to gain quick

  access to individuals involved in auto accidents who can be steered to Ceda Ortho Group and/or

  the Cereceda Clinics for services designed to exploit their No-Fault Benefits. From at least June

  2015 through at least December 2018, Ceda Ortho Group and/or the Cereceda Clinics appear to

  have gained quick access to patients involved in auto accidents in part due to their relationship

  with 1-800-411-PAIN Referral Service, LLC (“411-PAIN Referral Service”), which is owned by

  a Florida chiropractor and business associate of Cereceda.11


  11
     According to a December 4, 2018 letter to The Florida Bar, 411-PAIN Referral Service closed
  its operations on December 31, 2018. (Ex. 5.) In its place, beginning on January 1, 2019, a new
  qualifying provider (“Path Referral Service”) operating under the fictitious name Path, began
  operating and using the “1-800-411-PAIN phone number and branding.” (Id.) The 1-800-411-
  PAIN number, branding, and associated trademarks (“411-PAIN”) are owned by 1-800-411-I.P.
  Holdings, LLC (“411-PAIN Holdings”). Cereceda’s business associate is the owner and
  manager of 411-PAIN Holdings.

                                                  24
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 25 of 73



         58.     While the full scope of the referral relationship between 411-PAIN Referral

  Service, Path Referral Service, Ceda Ortho Group, and the Cereceda Clinics is presently not

  known by State Farm Mutual and State Farm Fire, Cereceda testified the Cereceda Clinics

  received patient referrals from 411-PAIN Referral Service, and that the Cereceda Clinics paid an

  “advertising fee” to be a part of the 411-PAIN Referral Service network. Cereceda further

  testified he keeps a written log reflecting the patients that 411-PAIN Referral Service referred to

  the Cereceda Clinics. In addition, 411-PAIN Referral Service’s marketing material reflected that

  at least Ceda Ortho Downtown, Ceda Ortho FIU, Ceda Ortho Hialeah, and Ceda Ortho South

  Miami participated in the 411-PAIN Referral Service. (Ex. 6.) Further, as described below,

  patients in the claims at issue in this case have testified the 411-PAIN Referral Service referred

  them directly to the Cereceda Clinics, or referred them to a PI Attorney who participates in the

  411-PAIN Referral Service and referred them to the Cereceda Clinics.

         59.     411-PAIN Referral Service’s marketing materials urged individuals who were in

  auto accidents to call 411-PAIN for legal and medical referrals through an aggressive multi-

  million dollar marketing campaign, which implores accident victims to “call from home, hospital

  or accident scene.” (Ex. 7.) 411-PAIN Referral Service used various catchphrases to target auto

  accident victims, including “after 911, call 411.” (Ex. 8.) 411-PAIN Referral Service’s website

  stated that “[once] you call 411-PAIN at 1-800-411-PAIN, you will be asked a few simple

  questions to determine exactly what type of assistance you will need and immediately after-

  wards [sic] be scheduled to see a doctor. Same day appointments are available.” (Ex. 9.) 411-

  PAIN Referral Service also claims that callers should use the doctors from 1-800-411-PAIN

  because the network “has almost 20 years of experience . . . [and] [t]hey will assist you in

  recovering from your injuries as quickly as possible.” (Id.)



                                                  25
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 26 of 73



          60.     The 411-PAIN Referral Service did not refer callers to a panel of medical

  providers randomly or based upon the callers’ best interests. Instead, 411-PAIN Referral Service

  referred callers to specific clinics in defined geographic areas, like the Cereceda Clinics, who

  paid a fee to receive referrals within those defined geographic areas. Indeed, in at least certain

  geographic areas of Florida, 411-PAIN Referral Service appears to have steered all callers to a

  single health care provider pursuant to advertising agreements.            (See generally Ex. 10.)

  Specifically, chiropractors appear to have purchased territorial exclusivity for patient referrals, as

  reflected in the testimony of a chiropractor in Jacksonville who testified his clinic licensed the

  exclusive rights over all calls made to 1-800-411-PAIN in the Jacksonville market. (Ex. 11 at

  pp. 123-124, 134-136.) Specifically, the chiropractor testified that when individuals called from

  the 904 area code, they were connected directly to the chiropractor’s office:

          Q.      The – When I asked you if I, meaning me the attorney and I was in an
                  accident and I called the 1-800-411-PAIN number and I had a 904 area
                  code number that goes directly to you, that’s what you told me, right?
          A.      Yes. The reason I asked you what your phone number was –
          Q.      Right.
          A.      – because if it’s not 904 it would probably ring to somebody else. I don't
                  know who. We don’t – we only have 904.

  (Id. at pp. 138-39.) In addition, the chiropractor testified that if a caller asks for a lawyer, the

  chiropractor, with the patient’s permission, “will try and contact an attorney that will call [the

  patient] back . . . .” (Id. at p. 144.)

          61.     411-PAIN Referral Service’s advertising materials have also marketed similar

  types of exclusive referral arrangements that allow chiropractors to purchase “vanity numbers”

  exclusive to specific broadcast markets. (Ex. 12.) Unbeknownst to callers, there is no panel or

  network of chiropractors or clinics to whom callers in those markets will be referred. Instead,

  the vanity number provides territorial exclusivity to participating clinics so that when a

                                                   26
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 27 of 73



  “potential patient dials 1-800-411-PAIN the number is ‘pointed’ by [the particular clinic’s]

  direction to any number [it] wish[es],” including the clinics themselves. (Id. at p. 1.) 411-PAIN

  Referral Service explained the arrangement as follows:

          Fast, simple and easy to remember. This is a 24-hour, 7 day-a-week service.
          Potential patients or referral sources dial this number and are automatically
          transferred directly to YOU . . . not a confusing referral network. When a call
          comes from your designated marketing area, it automatically connects directly to
          you.

  (Id.)   411-PAIN Referral Service touted its patient-referral arrangements allow for the

  participating clinic to be “1-800-411-PAIN” in that particular market: “There is no such thing as

  a closed door. You are now 1-800-411-PAIN [and] the attorneys NOW need you more than you

  need them.” (Id.) Moreover, the participating clinic’s use of the vanity number is exclusive “in

  the precise market area that [its] business covers” – calls originating in that market are redirected

  to the participating chiropractor:

          You own the right to use the vanity number in the precise market area your
          business covers. It doesn’t matter if all your customers are in multiple area codes
          or zip codes, one hundred percent of all calls originating from your territory ring
          directly to YOU. 1-800-411-PAIN is pointed to your current phone line, cell
          phone or call center according to your directions.

  (Ex. 12 at p. 6.) 411-PAIN Referral Service’s marketing materials made clear that not all

  territories are available, and that interested chiropractors should “call or email [to] reserve [their]

  territory . . . on a first-come-first-serve-basis . . . .” (Id. at p. 3.)

          62.      The exclusive nature of 411-PAIN Referral Service’s referral obligations is

  illustrated by an unsigned advertising agreement between 411-PAIN Referral Service and a

  chiropractic clinic. The agreement obligates 411-PAIN Referral Service to “redirect all phone

  calls placed by potential clients to the Toll Free Numbers [which are defined in the agreement as,

  “1-800-411-PAIN and any other related phrases and toll free numbers”] to the phone number(s)

  designated by Participating Clinic . . . .” (Ex. 10 at p. 1 and § 2(b).) Participating chiropractors,

                                                        27
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 28 of 73



  in turn, are obligated to “attend to phone calls placed by Potential Clients to the Toll Free

  Numbers and redirected by Referral Service to the phone number(s) designated by Participating

  Clinic” and pay a monthly “fee.” (Id. at §§ 3(a), 4(a).)

         B.      The Cereceda Clinics’ Apparent Quid Pro Quo Relationships With PI
                 Attorneys

         63.     In addition to the relationship between 411-PAIN Referral Service and/or Path

  Referral Service and Ceda Ortho Group and the Cereceda Clinics, Defendants also appear to

  have quid pro quo relationships with PI Attorneys, many of whom also participate in the 411-

  PAIN Referral Service and/or Path Referral Service. Numerous patients have confirmed that PI

  Attorneys referred them to the Cereceda Clinics, and that the Cereceda Clinics referred patients

  to PI Attorneys. (See, e.g., Ex. 13 at pp. 5-8 (patient called 411-PAIN and was referred to a PI

  Attorney who, in turn, referred the patient to a Cereceda Clinic); Ex. 14 at p. 18 (PI Attorney

  referred client to a Cereceda Clinic); Ex. 15 at pp. 21-22 (PI Attorney referred client to a

  Cereceda Clinic); Ex. 16 at pp. 15-16 (patient called 411-PAIN and was referred to a PI Attorney

  who, in turn, referred the patient to a Cereceda Clinic); Ex. 17 at pp. 19-20 (PI Attorney referred

  client to a Cereceda Clinic); Ex. 18 at pp. 24-26 (PI Attorney referred client to a Cereceda

  Clinic); Ex. 19 at pp. 32-34 (a Cereceda Clinic referred the patient to a PI Attorney).) Indeed,

  according to an April 2018 quarterly disclosure filed by the 411-PAIN Referral Service with The

  Florida Bar, at least 272 PI Attorneys participated in the 411-PAIN Referral Service. (Ex. 20.)

  Many of these same PI Attorneys now participate in the Path Referral Service. In fact, of the 677

  patients reflected on Exhibit 1 who were represented by a PI Attorney, at least 368 were

  represented by PI Attorneys who participate in the 411-PAIN Referral Service, and at least 320

  were represented by PI Attorneys who participate in the Path Referral Service.




                                                  28
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 29 of 73



            64.     Individuals in auto accidents report calling 411-PAIN, which steered them to

  Ceda Ortho Group and/or the Cereceda Clinics, or to PI Attorneys who refer the patients back to

  Ceda Ortho Group and/or the Cereceda Clinics. For example, an 18-year-old female patient

  (“patient A.D.”) testified on November 28, 2016 that she called 411-PAIN after her auto

  accident.       (Ex. 16 at pp. 15-16.)   411-PAIN Referral Service referred patient A.D. to a

  participating PI Attorney who, in turn, referred her to a Cereceda Clinic where she received

  medically unnecessary and unlawful services. (Id.) In fact, patient A.D. purportedly received

  treatment on 31 occasions from Ceda Ortho Downtown, Ceda Ortho Hialeah, and Ceda Ortho

  South Miami pursuant to the Predetermined Protocol, which included at least five passive

  modalities and one or more active modalities on virtually every visit, as well as a MRI from

  Springs Crossing MRI. (Ex. 1, Patient No. 382, Treatment and MRI Columns.) Once at the

  Cereceda Clinic, Crespo-Smith purportedly determined patient A.D. had suffered from an EMC

  and was eventually discharged with a purported permanent impairment. (Ex. 1, Patient No. 382,

  EMC, MMI, and Impairment Columns.)

            65.     Likewise, a 34-year-old male patient (“patient C.M.”) of the Cereceda Clinics

  testified on October 21, 2016 that he called 411-PAIN after his auto accident and was referred by

  411-PAIN Referral Service to a Cereceda Clinic and a participating PI Attorney. (Ex. 21 at pp.

  40-42.)     At the Cereceda Clinic, the patient received medically unnecessary and unlawful

  services. In fact, patient C.M. purportedly received treatment on 34 visits from Ceda Ortho

  Downtown and Ceda Ortho South Miami, which included at least five passive modalities and

  one active modality on virtually every visit, as well as a MRI from Springs Crossing MRI. (Ex.

  1, Patient No. 373, Treatment and MRI Columns.)          In addition, Crespo-Smith purportedly

  determined patient C.M. had suffered from an EMC and was eventually discharged with a



                                                  29
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 30 of 73



  purported permanent impairment.        (Ex. 1, Patient No. 373, EMC, MMI, and Impairment

  Columns.)

         66.       Similarly, a 24-year-old female patient (“patient K.B.”) testified on May 11, 2017

  that she called 411-PAIN after she was involved in an auto accident. (Ex. 13 at pp. 5-6.) 411-

  PAIN Referral Service referred patient K.B. to a PI Attorney. (Id. at pp. 7-8.) The PI Attorney

  subsequently referred patient K.B. to Ceda Ortho FIU where she was purportedly examined and

  prescribed services pursuant to the Predetermined Protocol. (Id. at p. 5; Ex. 22, Initial Exam

  Report.) After the initial examination, patient K.B. never returned to Ceda Ortho FIU. (Ex. 13

  at pp. 11-12.)

         67.       Defendants also appear to operate their own referral network in which patients are

  solicited through a hotline to treat at Ceda Ortho Group and/or the Cereceda Clinics and then

  referred to PI Attorneys with whom Defendants maintain apparent quid pro quo relationships.

  Specifically, Defendants solicit potential patients through Cereceda’s hotline, 388-CEDA, which

  advertises to auto accident victims that “388CEDA’s M.D. & D.C. physicians document and

  treat individuals that have suffered injuries,” and encourages individuals to call 388-CEDA to

  “strengthen” their insurance claims. (See generally Ex. 23.) 388-CEDA, a Florida fictitious

  name registered to Ceda Ortho Cutler Bay, Ceda Ortho Downtown, Ceda Ortho FIU, Ceda Ortho

  Hialeah, and Ceda Ortho South Miami, is not registered with The Florida Bar as a lawyer referral

  service (i.e., “qualifying provider”) and claims that it is “not a law firm or an attorney referral

  service.” (Id.) Under Florida law, qualifying providers are required to register with The Florida

  Bar and disclose on an annual basis the names of all attorneys who participate in the service. See

  generally Fla. Bar. R. 4-7.22. Although 388-CEDA is not registered as a qualifying provider, it




                                                   30
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 31 of 73



  nonetheless informs prospective patients that it “work[s] with [t]rial lawyers and [a]ttorneys” and

  “can recommend one or more attorneys in South Florida.” (Id.)

         68.     The PI Attorneys benefit by referring patients to Ceda Ortho Group and/or the

  Cereceda Clinics because the PI Attorneys: (a) receive referrals from Ceda Ortho Group and/or

  the Cereceda Clinics; and (b) can rely upon the Predetermined Protocol to satisfy the statutory

  threshold for BI and UM Claims and to inflate the value of such claims, which in turn increases

  the amounts of contingency fees for the PI Attorneys.

  VI.    THE FRAUDULENT PREDETERMINED PROTOCOL

         69.     When patients present to Ceda Ortho Group and the Cereceda Clinics, they are

  not legitimately examined, diagnosed, or treated for their unique needs.        They are instead

  subjected to the Predetermined Protocol in which chiropractors and/or physicians employed by

  or associated with Ceda Ortho Group and the Cereceda Clinics (collectively, the “Cereceda

  Providers”), including the Physician Defendants and Chiropractor Defendants, purport to

  examine the patients, document they suffered from emergency medical conditions (EMC), and

  diagnose them with a litany of diagnoses, most often exceeding ten or more, to support a

  predetermined course of care, which they receive until they unilaterally stop treatment, or their

  No-Fault Benefits are exhausted, or substantially reduced, at which time the Cereceda Providers

  discharge the patients with a permanent impairment.

         70.     The bills and supporting documentation associated with the purported initial,

  follow-up, and final examinations, the EMC findings, the treatment, diagnostic imaging, and

  other services purportedly rendered by the Cereceda Providers to patients, which Defendants

  submitted, or caused to be submitted, to State Farm Mutual and State Farm Fire are fraudulent

  because they falsely represent that services were medically necessary and lawfully rendered,



                                                  31
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 32 of 73



  when they were not.      See Fla. Stat. § 627.736(5)(b)(1)(b)-(c).     Each step in Defendants’

  fraudulent Predetermined Protocol is discussed next.

                 The Fraudulent Initial Examinations

         71.     The first step in the Predetermined Protocol is for the Cereceda Providers to

  purportedly perform initial examinations of patients and document they suffer from a litany of

  diagnoses, most often exceeding ten or more diagnoses per patient, and that they suffered from

  an EMC to maximize Defendants’ collection of No-Fault Benefits. Based on the purported

  examinations, reports are created summarizing the patients’ subjective complaints, as well as the

  Cereceda Providers’ purported findings, results of any diagnostic imaging, diagnoses, and plan

  of care (“Initial Exam Reports”). Defendants submit, or cause to be submitted, the Initial Exam

  Reports to State Farm Mutual and State Farm Fire to support separate office visit charges and to

  justify the predetermined treatment and diagnostic imaging services purportedly provided to

  patients pursuant to the Predetermined Protocol. Indeed, regardless of the examination findings,

  results of any diagnostic imaging or numerous diagnoses listed in the Initial Exam Reports,

  patients are prescribed the same boilerplate treatment plan and the Cereceda Clinics purport to

  provide virtually all patients with five or more passive modalities, in addition to one or more

  active modalities, on every visit. (Ex. 1, Treatment Columns; Ex. 2, Boilerplate Treatment Plan

  Column.)

         72.     At the Cereceda Clinics, a chiropractor (“Cereceda Chiropractor”) purports to

  examine each patient at their initial visit and then a physician (“Cereceda Physician”) purports to

  perform a second, separate examination of the patient.12 Both the Cereceda Chiropractor, on the



  12
    When a patient presents to Ceda Ortho Group he or she is examined only by a Cereceda
  Physician, typically Moya or Javech. Unlike the Cereceda Clinics, Ceda Ortho Group does not
  purport to provide chiropractic and physical therapy services. Rather, Ceda Ortho Group
                                                  32
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 33 of 73



  one hand, and the physician, on the other hand, prepare separate Initial Exam Reports, which

  Defendants submit, or cause to be submitted, to State Farm Mutual and State Fare Fire in support

  of separate office charges. The Initial Exam Reports from the Cereceda Chiropractors contain no

  documented basis or rationale for another provider in a different discipline to perform a second

  examination of patients, most of whom purportedly suffer from commonplace, soft tissue injuries

  such as sprains and strains. In fact, Yoham testified that irrespective of a patient’s injury or

  diagnosis, patients at the Cereceda Clinics are required to be examined by both a Cereceda

  Chiropractor and Cereceda Physician in “every single case.” (Ex. 24 at pp. 38-39.) Indeed,

  while the examinations purportedly performed by the Cereceda Physicians are not medically

  necessary, they nonetheless play an important role in Defendants’ scheme to exploit the full

  profit potential of their patients because they purport to justify the predetermined treatment and

  related services prescribed by the Cereceda Chiropractors and document the existence of an

  EMC.

         73.     The Initial Exam Reports prepared by the Cereceda Chiropractors and Physicians

  submitted to State Farm Mutual and State Farm Fire are largely boilerplate and not credible. As

  discussed next, the descriptions of physical examinations reflected in their Initial Exam Reports

  reflect noncredible patterns and document patients are injured, suffered from EMCs, and require

  extensive treatment pursuant to the Predetermined Protocol.

                 1.     The Fraudulent Initial Exam Reports Prepared By The Cereceda
                        Chiropractors And Cereceda Physicians

         74.     The Initial Exam Reports, which are prepared by the Cereceda Chiropractors

  (including Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, and Yoham) and



  provides examination and pain management services (e.g., injections) to the patients of the
  Cereceda Clinics, among others.

                                                 33
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 34 of 73



  submitted to State Farm Mutual and State Farm Fire, reflect many of the same complaints,

  findings, and diagnoses across nearly all patients. Specifically, the overwhelming majority of

  Initial Exam Reports prepared by the Cereceda Chiropractors reflect: (a) patient complaints of

  pain in at least two, and most often three, regions of the spine; (b) pain, tenderness, and

  myospasms in at least two, and most often three, regions of the spine; (c) patients suffer from a

  litany of diagnoses, most often exceeding ten or more diagnoses per patient, including

  predetermined findings of sprains and strains and nerve root lesions; and (d) prescriptions for

  goods (e.g., cold packs, creams).        (Ex. 2, Spine-Related Complaints, Diagnosis, and

  Supplies/Goods Columns; see also Ex. 25, Representative Examples of Chiropractic Initial Exam

  Reports and Bills.)

         75.     In addition, the Initial Exam Reports include: (a) recommendations for “home

  exercise,” without detailing the specific home exercises that might be appropriate for any given

  patient; (b) referrals for patients to undergo (i) x-rays, which are virtually always performed on

  two or more regions of the spine, and (ii) diagnostic imaging studies such as MRIs and CT scans,

  the majority of which are performed on two or more regions of the spine or parts of the body;

  and (c) boilerplate treatment plans that are not tailored to the unique needs of patients. (Ex. 2,

  Home Exercise, MRI/CT Ordered, and Boilerplate Treatment Plan Columns; see also Ex. 25,

  Representative Examples of Chiropractic Initial Exam Reports and Bills.)

         76.     The Cereceda Physicians, including Crespo-Smith, Javech, and Moya, also

  prepare Initial Exam Reports. The overwhelming majority of Initial Exam Reports prepared by

  the Cereceda Physicians reflect: (a) patient complaints of pain in at least two, and most often

  three, regions of the spine; (b) patients suffer from a litany of diagnoses, most often exceeding

  ten or more diagnoses per patient, including strains and sprains in at least two regions of the



                                                 34
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 35 of 73



  spine; (c) findings that the auto accident caused the patients’ purported injuries; and (d)

  noncredible determinations that patients sustained an EMC, which is done solely to maximize

  Defendants’ collection of No-Fault Benefits. (Ex. 3, Spine-Related Complaints, Diagnosis,

  Discussion, and EMC Columns; see also Ex. 26, Representative Examples of Physician Initial

  Exam Reports and Bills.)

         77.     The complaints and findings documented in the Cereceda Chiropractors and

  Physicians’ Initial Exam Reports are a pretext to support the purported diagnoses and

  recommendation for and performance of predetermined treatment that is not individually tailored

  to each patient’s unique circumstances. Even when the Cereceda Providers receive additional

  information concerning patients’ conditions (e.g., imaging studies), they rarely, if ever, attempt

  to correlate that additional information with their clinical findings or modify the predetermined

  treatment plan. In short, the Initial Exam Reports prepared by the Cereceda Providers are

  fraudulent and are not credible.

         78.     In fact, patients have expressly refuted the veracity of the information reflected in

  the Initial Exam Reports, underscoring the Cereceda Providers did not perform legitimate

  examinations. For example, patient K.B. called 411-PAIN after she was involved in an auto

  accident on March 1, 2017. (Ex. 13 at pp. 5-8.) 411-PAIN Referral Service referred patient K.B.

  to a PI Attorney who told her “to go to Ceda [Ortho FIU].” Id. In the Initial Exam Report

  submitted to State Farm Mutual in support of a bill for the purported examination, Facuseh

  reported a laundry list of purported tests he supposedly performed and findings he purportedly

  made. (Ex. 22 at pp. 2-3.) Based upon these purported tests and examination findings, Facuseh

  diagnosed patient K.B. with several injuries, including but not limited to, cervical and thoracic

  sprains and strains, and made treatment recommendations. (Id. at pp. 4-5.)



                                                  35
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 36 of 73



         79.     In sharp contrast to the Initial Exam Report, patient K.B. provided sworn

  testimony that Facuseh did not actually physically examine her, or perform any orthopedic or

  other testing. (Ex. 13 at pp. 25-35.) In fact, patient K.B. testified that Facuseh “didn’t touch me

  – he stayed on his side [of the desk] and that was it,” which would have rendered it impossible

  for him to perform the examination documented in the Initial Exam Report for patient K.B. (Id.

  at p. 27.)   K.B. also testified that Facuseh did not inform her of any of the treatment

  recommendations. (Id. at pp. 34-35.)

         80.     Similarly, patient L.C., a 45-year-old female patient, provided sworn testimony

  that directly contradicts the initial examination findings reflected in Crespo-Smith’s Initial Exam

  Report. Specifically, on February 27, 2017, Crespo-Smith purportedly examined patient L.C. at

  Ceda Ortho South Miami. (Ex. 27, Initial Exam Report.) In the Initial Exam Report submitted

  to State Farm Mutual in support of a bill for the purported examination, Crespo-Smith

  documented that she examined patient L.C.’s cervical, thoracic, and lumbar spine, as well as her

  left and right knees. (Id. at p. 2.) Crespo-Smith also documented musculoskeletal examination

  findings reflecting that, among other things, patient L.C. experienced: (a) pain in all planes upon

  cervical, thoracic, and lumbar ROM testing; (b) tenderness and myospasms in her cervical,

  thoracic, and lumbar spine; (c) positive, bilateral straight leg raise tests; (d) full ROM in both

  knees; and (e) negative orthopedic tests in both knees. (Id.) Crespo-Smith documented patient

  L.C. had suffered from an EMC, ordered a lumbar MRI to “rule out herniated nucleus,” and

  diagnosed her with, among other things, cervical, thoracic, and lumbar sprains and root

  disorders, as well as bilateral knee pain and sprains. (Id. at p. 3.) Ceda Ortho South Miami

  billed State Farm Mutual more than $350 for this initial examination. (Id. at p. 4.)




                                                  36
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 37 of 73



          81.    In sharp contrast to her Initial Exam Report, patient L.C. testified that Crespo-

  Smith did not physically examine her neck, back, or knees, which would have rendered it

  impossible for her to perform the examination documented in the Initial Exam Report for patient

  L.C. (Ex. 19 at p. 62.) Specifically, patient L.C. testified:

          Q.     Okay. Did the female doctor do anything to physically examine your
                 neck?
          A.     No.
          Q.     Did the female doctor do anything to physically examine your back?
          A.     No.
          Q.     Same question: Did the female doctor do anything to physically examine
                 your knees?
          A.     No.
  (Id.)   Although Crespo-Smith did not conduct a legitimate examination of patient L.C. to

  determine her true needs, patient L.C. received extensive medically unnecessary services over

  the course of 20 visits for which Defendants billed State Farm Mutual nearly $12,000. (Ex. 1,

  Patient No. 526, Treatment, MRI/CT, X-Ray, and Supplies/Goods Columns.)

          82.    The Initial Exam Reports do not reflect legitimate examinations, but instead

  reflect predetermined findings Defendants use to justify the decision to subject patients to a

  predetermined treatment plan designed to exploit patients’ No-Fault Benefits and is not tailored

  to address any patient’s unique medical needs.

                 2.      The Cereceda Physicians’ Fraudulent EMC Determinations

          83.    As noted above, before January 1, 2013, injured parties who were eligible for PIP

  Benefits were entitled to up to $10,000 of PIP Benefits for medically necessary goods and

  services. Then, in 2012, the Florida Legislature amended the PIP Law in an attempt “to reduce

  fraud in order to lower the cost of insurance premiums.” Progressive Am. Ins. Co. v. Eduardo J.

  Garrido D.C. P.A., 211 So. 3d 1086, 1089 (Fla. Dist. Ct. App. 2017), review denied sub nom.


                                                   37
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 38 of 73



  Eduardo J. Garrido D.C. P.A. v. Progressive Am. Ins. Co., No. SC17-383, 2017 WL 2874837

  (Fla. July 6, 2017). The amendment, which became effective on January 1, 2013, sought to

  further its objective by limiting PIP Benefits to $2,500 unless there was a determination by a

  physician or other professional licensed under other specific provisions of Florida law that the

  injured person sustained an EMC, in which case the injured person was eligible for PIP Benefits

  of up to $10,000 for such goods and services.             See Fla. Stat. § 627.736(1)(a)(3)-(4).

  Accordingly, because chiropractors are not allowed under the PIP Law to assign patients with an

  emergency medical condition, Defendants could lawfully be limited to $2,500 in PIP Benefits in

  the absence of the Cereceda Physicians’ examinations. Thus, Defendants’ scheme involves

  shuffling their patients to the second, medically unnecessary examination performed by a

  Cereceda Physician, which routinely results in findings of an emergency medical condition, to

  ensure the full $10,000 in PIP Benefits is available for Defendants to exploit.

         84.     Indeed, since at least June 2015, the Cereceda Physicians, including Crespo-

  Smith, Javech, and Moya, have falsely represented nearly all patients they examined at Ceda

  Ortho Group and/or the Cereceda Clinics suffered from an EMC – that is, a condition that

  “manifest[s] itself by acute symptoms of sufficient severity, which may include severe pain, such

  that the absence of immediate medical attention could reasonably be expected to result in . . .

  [s]erious jeopardy to patient health, . . . [s]erious impairment to bodily functions, [or] . . .

  [s]erious dysfunction of any bodily organ or part.” Fla. Stat. § 627.732(16); see also Ex. 1, EMC

  Column. These fraudulent EMC determinations are documented in Initial Exam Reports and

  “Notice Of Emergency Medical Condition” forms, which Defendants submit to State Farm

  Mutual and State Farm Fire.       (Ex. 3, EMC Column; Ex. 26, Representative Examples of

  Physician Initial Exam Reports and Bills; Ex. 28, Representative Examples of EMC Notices.)



                                                  38
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 39 of 73



  Defendants’ records fail, however, to meaningfully detail any emergency medical conditions in

  their patients, most of whom purportedly suffer from commonplace, soft tissue injuries such as

  sprains and strains (see, e.g., Exs. 2 and 3, sprain/strain diagnosis columns), that would rarely, if

  ever, result in serious jeopardy to patient health, serious impairment of bodily functions, or

  serious dysfunction of any bodily organ or part. In brief, it simply is not credible that nearly all

  patients of Ceda Ortho Group and the Cereceda Clinics sustained an EMC.

         85.     By virtue of the fraudulent EMC findings contained in Defendants’

  documentation, Defendants knowingly submitted to State Farm Mutual and State Farm Fire a

  false statement relating to a claim or charge. See Fla. Stat. § 627.736(5)(b)(1)(c). Accordingly,

  neither State Farm Mutual and State Farm Fire nor their insureds were required to pay any claims

  or charges for any goods or services from Ceda Ortho Group, the Cereceda Clinics, and Springs

  Crossing MRI that contained a fraudulent EMC determination. See Fla. Stat. §§ 627.732(11) and

  627.736(5)(b)(1)(b)-(c); see also Ex. 1, EMC Column.

         B.      The Cereceda Clinics’ Fraudulent Treatment Plan

         86.     Regardless of the examination findings and diagnoses reflected in the Initial

  Exam Reports, the results of any diagnostic imaging, or other unique circumstances of their

  patients, the Cereceda Chiropractors invariably document patients are injured and require a

  predetermined plan of care. (Ex. 2, Diagnosis and Boilerplate Treatment Plan Columns; Ex. 25.)

  The Cereceda Clinics’ patients are subjected to this predetermined treatment because it allows

  the Cereceda Clinics to submit separate charges for each modality on each date of service, not

  because it is medically necessary.

         87.     The “Treatment Plan” section of the Initial Exam Reports prepared by the

  Cereceda Chiropractors (including Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross,

  Schulman, and Yoham) virtually always reflects the same boilerplate plan of care for all patients:
                                                   39
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 40 of 73



         I have recommended that [the patient] should begin an initial program of care
         consisting of 3-5 visits per week for two weeks followed by continued active care
         with the goal of returning her to pre-injury status or maximum functional capacity
         status. The need for ongoing care will be determined via outcomes assessment
         procedures and visit by visit clinical evaluations. Outcomes assessment
         procedures are performed during re-examinations to determine if the patient is
         getting better, worse or unchanged. The types of outcomes assessment
         procedures utilized in our office include but are not limited to: neurological and
         orthopedic testing, comparative muscle testing, balance and proprioception
         testing, leg length discrepancy resolution, etc. The recommended treatment
         modalities include but are not limited to: Cryotherapy (Cryo), hydrocollator
         therapy (Hydroc), electric muscle stimulation (EMS), therapeutic ultrasound
         (U/S), therapeutic exercises (Exer) passive and active, intersegmental mechanical
         traction (IST), spinal decompression traction (Decomp), chiropractic manipulative
         treatment (CMT), neuromuscular re-education (NMR), trigger point therapy (TP),
         massage (Mass), myofascial release (Myofasc), paraffin (Par), joint mobilization
         procedures (JMP), etc.

  (Ex. 2, Boilerplate Treatment Plan Column; see also Ex. 25.) Among other issues, Defendants’

  boilerplate treatment plan fails to detail which of these specific modalities should be used, the

  frequency with which each should be used (e.g., as needed, every visit), the targeted muscles,

  joints, or other structures for each modality, or any specific types of neuromuscular reeducation

  or therapeutic exercise to be performed.

         88.     The Initial Exam Reports prepared by the Cereceda Physicians (including Crespo-

  Smith, Javech, and Moya) fare no better, reflecting treatment recommendations that fail to

  demonstrate any consideration of the various symptoms reported by the patients to create a

  coherent, individualized, diagnostic picture and individually tailored treatment plan. (Ex. 26.)

  Instead, the Cereceda Physicians’ Initial Exam Reports reflect treatment plans that, if

  documented at all, simply prescribe medication, recommend the patient continue treating, and/or

  undergo an injection. (Id.)

         89.     In short, the treatment plans reflected in the Initial Exam Reports are not credible,

  and are designed to allow Defendants to justify a course of treatment that will exhaust, or

  substantially reduce, patients’ No-Fault Benefits by submitting separate charges for each service
                                                  40
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 41 of 73



  on each visit, not because such treatment is medically necessary to address the unique needs of

  each patient.

         C.       The Cereceda Clinics’ Fraudulent Treatment

         90.      Following their initial examinations, the Cereceda Clinics subject virtually all

  patients to the Predetermined Protocol consisting of five or more passive modalities at nearly

  every visit, in addition to active modalities patients also allegedly receive on virtually all visits.

  (Ex. 1, Treatment Columns.) The treatment patients purportedly receive at the Cereceda Clinics

  is not individualized or adjusted over the course of treatment to address patients’ unique response

  to treatment, progress, or lack thereof.

         91.      The Cereceda Clinics ensure virtually all patients receive six or more modalities

  on nearly every visit because it enables Defendants to submit six or more charges for each date

  of service to State Farm Mutual and State Farm Fire, thereby quickly reducing patients’ available

  No-Fault Benefits for Defendants’ gain.

         92.      In addition to the course of medically unnecessary passive and active modalities,

  the Cereceda Clinics also bill $30 for medically unnecessary goods (e.g., cold packs, creams)

  under Current Procedural Terminology (“CPT”) Code A9273, which are purportedly provided to

  every patient on the first date of service. (Ex. 1, Supplies/Goods Column; Ex. 25.) Patients have

  testified that staff at the Cereceda Clinics simply provide a “goody bag” or “welcome package”

  when patients first arrive at the Cereceda Clinics, not because such goods were medically

  necessary and prescribed by licensed providers to address their unique needs. (Ex. 13 at pp. 34-

  35; Ex. 16 at pp. 28-29; Ex. 18 at pp. 62-63.)

         93.      In most instances, as reflected in Exhibit 1, the modalities purportedly provided to

  the Cereceda Clinics’ patients are virtually identical and consist of five or more passive

  modalities (i.e., hot/cold packs, e-stim, massage/manual therapy, ultrasound, chiropractic
                                                   41
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 42 of 73



  manipulation, mechanical traction) at nearly every visit, in addition to active modalities (i.e.,

  neuromuscular reeducation, group physical therapy, and therapeutic exercise) that patients also

  allegedly receive on virtually all visits, which is not credible given the wide range of unique

  circumstances presented by each patient, including the patient’s age, physical characteristics,

  symptoms, history, ability to participate in treatment, and his or her response to treatment.

  Moreover, this combination of treatments results in patients allegedly receiving six or more

  modalities on nearly every visit, which would rarely, if ever, be medically necessary for any

  patient, let alone for nearly all patients.

          94.     The testimony of patient O.M. underscores the predetermined nature of the

  treatment protocol. On October 31, 2017, patient O.M. testified that on her first visit to Ceda

  Ortho South Miami, Habayeb stated she needed “42 therapy sessions,” regardless of her actual

  need or response to treatment. (Ex. 18 at p. 51.) Similarly, the Cereceda Chiropractors have

  recommended the predetermined treatment plan for patients they never even examined. For

  example, patient K.B., who testified she was neither physically examined by Facuseh nor

  informed of any treatment recommendations, nevertheless was prescribed the predetermined

  treatment plan in the Initial Exam Report. (Ex. 13 at p. 27; Ex. 22, Initial Exam Report.)

          95.     To support fraudulent charges for the medically unnecessary services provided at

  the Cereceda Clinics, Defendants submit, or cause to be submitted, to State Farm Mutual and

  State Farm Fire daily progress notes (“Progress Notes”) for each visit. The Progress Notes

  purport to reflect the patients’ subjective complaints, although such complaints are described in a

  cursory fashion. For example, the “Subjective” section of the Progress Notes routinely reflects

  patients have nonspecific “pain” in one or more regions of the spine, as well as other areas of the

  body. (Ex. 29, Representative Examples of Progress Notes and Bills.) Defendants also purport



                                                  42
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 43 of 73



  to document each patient’s “overall” pain score, but fail to establish a baseline for each purported

  area of pain, or account for any variability in the purported areas of pain. (Id.) In addition, the

  Progress Notes fail to account for the variable response to treatment, or lack thereof, across these

  different anatomic sites. (Id.)

         96.     Canizares, a Cereceda Chiropractor, admitted in sworn testimony the Progress

  Notes fail to provide meaningful information about patients’ conditions. Specifically, in April

  2014 Canizares testified the Cereceda Clinics “generalize” each patient’s pain score. (Ex. 30 at

  pp. 50-54.) After reviewing a patient’s Progress Notes during his deposition, Canizares admitted

  that he could not “determine from looking at th[e] record the level of severity of pain” the patient

  experienced in each specific body part. (Id.)

         97.     In addition, the “Subjective” section of the Progress Notes used during the years

  2015 and 2016 often reflect the following boilerplate finding: “[the patient] cannot perfom [sic]

  [his or her] activities of daily living effectively and without pain.” (Ex. 29.) These Progress

  Notes never document, however, the specific activities that are purportedly impacted and/or

  cause pain. (Id.)

         98.     The Progress Notes during this same period also purportedly document

  “Objective” examination findings, which for nearly all patients reflect vague findings of “[p]ain

  and tenderness” in each anatomic site where patients purportedly report pain. (Id.) Moreover,

  where such “Objective” findings are documented, they routinely reflect nonspecific findings of

  “[m]yospasm” in one or more anatomic sites. (Id.) These purported “Objective” findings fail,

  however, to identify specific muscles, levels of the spine, or other structures that supposedly

  evince pain, tenderness, or spasming when palpated. More recent Progress Notes submitted by

  the Cereceda Clinics do not list any objective findings, and instead generically refer back to the



                                                  43
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 44 of 73



  “[o]bjective findings . . . listed in the narrative report including the initial, follow up and final

  report when applicable.” (Id.) Moreover, the more recent Progress Notes report only a patient’s

  overall pain intensity, notwithstanding that patients purportedly suffer from pain in multiple

  regions of the spine and/or other body parts.

         99.     The Progress Notes also purport to document treatment that each patient received

  on each visit, but rarely, if ever, document the specific levels of the patient’s spine (e.g., C3-C4,

  L4-L5) or any particular muscles or joints supposedly treated. Instead, the “Plan” section of the

  Progress Notes provides only nonspecific information that the cervical, thoracic, and/or lumbar

  regions of the spine, each of which is comprised of many different levels, muscles, and

  structures, were treated with various passive modalities. (Id.)

         100.    In addition to the five passive modalities provided on nearly all visits, the

  Cereceda Clinics bill for neuromuscular reeducation, group physical therapy, or therapeutic

  exercise under CPT Codes 97112, 97150, and 97110, respectively, which they purport to provide

  to patients on virtually all visits. (Ex. 1, Treatment Columns; Ex. 29.) This combination of

  services results in patients allegedly receiving six or more modalities on each visit, which would

  rarely, if ever, be medically necessary for any patient.

         101.    Moreover, while the Progress Notes purport to reflect patients engage in active

  therapies such as neuromuscular reeducation, group physical therapy, or therapeutic exercise,

  they provide only vague descriptions of these active therapies. (Ex. 29.) As noted above, when

  prescribing active therapy, the Initial Exam Reports never specify the targeted structures or

  specific areas of the body, or make any specific recommendations as to the types of

  neuromuscular reeducation, group physical therapy, or therapeutic exercise each patient is to

  receive. The Progress Notes fail to meaningfully document for each patient the specific goals for



                                                   44
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 45 of 73



  the active therapies or patients’ progress (or lack thereof) towards those goals. The Progress

  Notes also fail to meaningfully document patients’ responses to the exercises, nor is there

  progression in exercises demonstrated over time. (Id.)

         102.    Additionally, the “Assessment” section of the Progress Notes fails to

  meaningfully document how patients responded to any of the modalities purportedly provided to

  patients at each visit, or meaningfully document the patient’s progress or responses to any of the

  therapies over time. (Id.) Incredibly, nearly all of the Progress Notes simply reflect that each

  patient “was able to tolerate today’s treatment well.” (Id.) Because the Progress Notes fail to

  provide meaningful information on each treatment visit, there is no baseline against which

  Defendants could measure the extent of any patient’s progress (or lack thereof).

         103.    The Progress Notes conclude by documenting that each patient purportedly

  suffers from a litany of diagnoses, most often exceeding ten or more diagnoses per patient,

  including predetermined findings of sprains and strains and nerve root lesions. (Id.)

         D.      The Fraudulent Diagnostic Imaging Services

         104.    The overwhelming majority of the Cereceda Clinics’ patients were referred by the

  Cereceda Providers for medically unnecessary MRIs and/or CT scans. (Ex. 1, MRI/CT Column;

  Ex. 4, MRI Appendix.) MRIs and CT scans are advanced imaging procedures that should be

  ordered if they are necessary for a diagnostic purpose to guide treatment, or another specific

  purpose designed to benefit the patient as explained in the medical record. For example, MRIs

  and CT scans may be appropriate when a patient’s diagnostic picture includes worrisome signs

  or symptoms, response to treatment is atypical, or legitimate concerns about structural issues

  exist. For patients with soft tissue injuries, MRIs and CT scans are rarely indicated, and almost

  never indicated in multiple regions of the spine and body simultaneously. When MRIs and CT

  scans are clinically indicated and ordered, medical providers should evaluate and document
                                                  45
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 46 of 73



  whether any abnormalities have clinical significance for the patient’s current condition and care

  plan.

          105.   The medically unnecessary MRIs and CT scans performed on Defendants’

  patients were most often ordered early in the patient’s course of treatment – sometimes during

  the patient’s first visit to the Cereceda Clinics – despite the lack of any documented conditions or

  circumstances that would warrant a MRI and before there was an opportunity to determine if the

  patient recovered through a course of time and conservative care. (See generally Ex. 4, MRI

  Appendix; Ex. 31 at p. 57.) In fact, for the overwhelming majority of patients, the MRI and CT

  scan findings had no impact on their treatment plans. At best, the MRI and CT scan findings

  sometimes resulted in referrals for consultations to other specialists (e.g., neurologist, orthopedic

  surgeon) but the Cereceda Providers did little to follow-up on the results of the referrals or

  change the patients’ course of treatment.

          106.   In addition, when the Cereceda Providers ordered the medically unnecessary

  MRIs, the majority of patients received unnecessary MRIs on two or more regions of the spine or

  parts of the body. (Ex. 1, MRI/CT Column; Ex. 4, MRI Appendix.) Many of Defendants’

  patients are steered to Springs Crossing MRI for medically unnecessary MRIs. This allowed

  Defendants to submit additional charges to State Farm Mutual and State Farm Fire, which often

  exceed $1,400 per region of the spine or body. (Ex. 4, Amount Billed Column.) Indeed, since at

  least June 2015 through the present, the Cereceda Providers referred 483 patients to Springs

  Crossing MRI for 884 medically unnecessary MRIs, for which State Farm Mutual and State

  Farm Fire were billed more than $1.3 million by Springs Crossing MRI.

          107.   Moreover, the MRI reports reflecting the purported interpretations of the cervical,

  thoracic, and lumbar MRIs performed at Springs Crossing MRI for patients of the Cereceda



                                                   46
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 47 of 73



  Clinics virtually always reflect positive findings, most often consisting of disc “herniations” or

  “bulges.” (Ex. 32, Representative Examples of MRI Reports and Bills.) The MRI reports appear

  not only designed to further justify the need for the Predetermined Protocol, but also to document

  the existence of conditions that could support the patients’ BI Claims and UM Claims, which

  require evidence of a “significant and permanent loss of an important bodily function,” or “a

  permanent injury[.]” Fla. Stat. § 627.737(2). The MRI reports appear to facilitate apparent quid

  pro quo cross-referral relationships with PI Attorneys to the extent the reports increased the

  medical charges for patients and supported their BI or UM Claims.

         108.    In addition, the Cereceda Providers referred patients from across the Cereceda

  Clinics to Ceda Ortho South Miami for medically unnecessary CT scans purportedly performed

  in a mobile trailer. (Ex. 1, MRI/CT Column; Ex. 19 at pp. 50-52.) Since at least June 2015

  through the present, the Cereceda Providers referred 81 patients to Ceda Ortho South Miami for

  122 medically unnecessary CT scans, for which State Farm Mutual and State Farm Fire were

  billed more than $100,000 by Ceda Ortho South Miami.

         109.    In sum, the MRIs and CT scans performed at Springs Crossing MRI and the

  Cereceda Clinics are not ordered and performed because they are medically necessary to address

  each patient’s unique circumstances and were therefore fraudulent. See Fla. Stat. §§ 627.732(11)

  and 627.736(5)(b)(1)(c); see also Exhibit 1, MRI/CT Column, and Exhibit 4, MRI Appendix.

         E.      The Cereceda Clinics’ Fraudulent Re-Examinations

         110.    Because patients are unique and respond differently to injuries and treatment,

  treatment plans should be periodically reassessed and modified, if appropriate, but there is no

  indication the Cereceda Providers ever perform a meaningful re-examination of their patients’

  progress to assess whether treatment plans should be modified.



                                                 47
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 48 of 73



         111.    Indeed, while the Cereceda Clinics may purport to re-evaluate some patients

  every few weeks, the re-examination reports (“Re-Examination Reports”) are similar to the

  Initial Exam Reports in that they include recommendations for continued treatment pursuant to

  the Predetermined Protocol regardless of a patient’s unique circumstances, the results of any

  diagnostic imaging, and whether there has been any documented medical improvement.

         112.    In addition, the Re-Examination Reports are often similar to the Initial Exam

  Reports described above in that they reflect complaints and diagnoses that vary little, if at all,

  from earlier complaints and diagnoses, and recommendations for continued treatment. At best,

  the re-examinations result only in a recommendation for either a continuation of the same, a

  decrease in the frequency of treatment, or a referral to another provider (although there is no

  meaningful documentation of any follow-up by the Cereceda Clinics to determine or use the

  results of these referrals). Representative examples of the Re-Examination Reports and bills are

  attached hereto as Exhibit 33.

         113.    The re-examinations performed at the Cereceda Clinics are not done to

  legitimately evaluate the patients’ conditions and progress or to make medical decisions

  necessary to address the unique needs of the individual patients. Instead, the re-examinations are

  a pretext to support predetermined recommendations for continued treatment and to facilitate

  separate office visit charges and are thus fraudulent.      See Fla. Stat. §§ 627.732(11) and

  627.736(5)(b)(1)(c); see also Exhibit 33.

         F.      The Fraudulent Final Examinations

         114.    Pursuant to the Predetermined Protocol, patients continue to receive services at

  Ceda Ortho Group and/or the Cereceda Clinics, whether they need them or not, until the patients’

  No-Fault Benefits are exhausted or substantially reduced, or the patients unilaterally decide to



                                                 48
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 49 of 73



  stop treatment. At the end of the Predetermined Protocol, the Cereceda Providers purport to

  conduct final examinations for those patients who are discharged, find these patients achieved

  MMI, and release the patients from further treatment. These final examinations are reflected in

  reports that typically purport to detail the patient’s final subjective complaints, examination

  findings, the results of any diagnostic tests, diagnoses, and/or discussion (“Final Exam Reports”).

  (Ex. 34, Representative Examples of Chiropractic Final Exam Reports and Bills; Ex. 35

  Representative Examples of Physician Final Exam Reports and Bills.)

         115.    Despite months of extensive treatment patients purportedly received at the

  Cereceda Clinics, which consisted of six or more modalities on nearly every visit, the Cereceda

  Providers prepare Final Exam Reports reflecting patients: (1) still suffer from a litany of

  diagnoses, typically exceeding the number of diagnoses documented in their Initial Exam

  Reports; and (2) have sustained a permanent impairment as a result of the accident.

         116.    Specifically, the Final Exam Reports prepared by the Cereceda Chiropractors and

  Cereceda Physicians virtually always document patients have reached MMI and sustained some

  level of permanent impairment, even though most patients are diagnosed primarily with typical

  soft tissue injuries. (Ex. 1, Diagnosis, MMI, and Impairment Columns; Exs. 34-35.)

         117.    Patients are invariably discharged with some level of permanent impairment and

  instructions to consider costly, invasive procedures.     Defendants’ documentation, reflecting

  nearly all of the patients reflected on Ex. 1 who received a final examination suffered some form

  of permanent impairment, is not credible.

  VII.   THE UNLAWFUL LICENSURE SCHEME

         A.      The HCCA And Licensing Procedures Act

         118.    In 2003, the Florida Legislature enacted the HCCA after finding “the regulation

  of health care clinics must be strengthened to prevent significant cost and harm to consumers.”

                                                  49
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 50 of 73



  Fla. Stat. § 400.990(2). The purpose of the HCCA is “to provide for the licensure, establishment,

  and enforcement of basic standards for health care clinics and to provide administrative oversight

  by [AHCA].” Id.

         119.    Consistent with its twin goals of establishing basic standards for health care

  clinics and providing administrative oversight, the licensing regime established by the HCCA

  subjects licensed clinics to increased regulation and scrutiny. Indeed, it not only requires entities

  that provide health care services to obtain a license but also requires licensed clinics to meet

  numerous qualifications and accept enhanced oversight, including clinic inspections and

  certifications, proof of financial responsibility, increased criminal penalties for operating an

  unlicensed clinic, substantially higher fees to obtain clinic licensure, and mandatory background

  screening for all individuals and entities that qualify as clinic applicants. Fla. Stat. § 400.990 et

  seq.

         120.    In light of the importance of the above standards in protecting the public safety,

  health, and welfare, the HCCA further instructs “[a] charge or reimbursement claim made by or

  on behalf of a clinic that is required to be licensed under this part but that is not so licensed, or

  that is otherwise operating in violation of this part, regardless of whether a service is rendered or

  whether the charge or reimbursement claim is paid, is an unlawful charge and is non-

  compensable and unenforceable.”        Fla. Stat. § 400.9935(3).     Thus, neither the patient nor

  third-party payors, like State Farm Mutual and State Farm Fire, are required to pay for medical

  treatment rendered by an unlicensed clinic that is not otherwise exempt from licensure under the

  HCCA.

         B.      Limited Exemptions From Licensure Under The HCCA

         121.    The HCCA allows a “clinic” to avoid the increased regulation and oversight

  required by the Act under certain, limited circumstances. For example, the HCCA exempts
                                                   50
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 51 of 73



  clinics that are “wholly owned by one or more licensed health care practitioners,” but only “if

  one of the owners who is a licensed health care practitioner is supervising the business activities

  and is legally responsible for the entity’s compliance with all federal and state laws.” Fla. Stat. §

  400.9905(g) (i.e., the Wholly-Owned Exemption).13

          122.   Thus, entities that seek a certificate of exemption from AHCA pursuant to the

  Wholly-Owned Exemption are required to have one of the owners who is a licensed health care

  practitioner affirm that he “supervise[s] the business activities” and is “legally responsible for the

  entity’s compliance with all federal and state laws.” Fla. Stat. § 400.9905(g). The same holds

  true for those entities that, pursuant to Fla. Admin. Code R. 59A-33.006(1)-(2), choose to “self-

  determine” they are exempt from the licensure requirements of the HCCA based upon the

  Wholly-Owned Exemption.         Clinics that self-determine their exemption from the HCCA’s

  licensure requirements must be wholly owned by a licensed health care practitioner who

  supervises the business activities and ensures the clinic’s compliance with all federal and state

  laws.

          123.   Importantly, an entity cannot take advantage of the Wholly-Owned Exemption by

  relying on a licensed health care provider who does not supervise the business activities of the


  13
     As of January 1, 2013, the PIP Law and the HCCA were amended to limit further the extent to
  which clinics that submit PIP claims can take advantage of the licensure exemptions to the
  HCCA. Specifically, even if a clinic would otherwise be exempt from licensure under the
  HCCA, the clinic must also be exempt from licensure under section 627.736(5)(h) of the PIP
  Law to receive reimbursement. The PIP Law was also amended to emphasize that absentee
  owners cannot take advantage of the Wholly-Owned Exemption, expressly defining an “entity
  wholly owned” by a health care provider as “a proprietorship, group practice, partnership, or
  corporation that provides health care services rendered by licensed health care practitioners and
  in which licensed health care practitioners are the business owners of all aspects of the business
  entity, including, but not limited to, being reflected as the business owners on the title or lease of
  the physical facility, filing taxes as the business owners, being account holders on the entity’s
  bank account, being listed as the principals on all incorporation documents required by this state,
  and having ultimate authority over all personnel and compensation decisions relating to the
  entity.” Fla. Stat. § 627.732(17).
                                                   51
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 52 of 73



  entity, or ensure that it complies with all federal and state laws. See, e.g., State Farm Mut. Auto.

  Ins. Co. v. Performance Orthopaedics & Neurosurgery, LLC, 2018 WL 2186496, at *9 (S.D.

  Fla. Feb. 16, 2018); State Farm Mut. Auto. Ins. Co. v. Med. Serv. Ctr. of Florida, Inc., 103 F.

  Supp. 3d 1343, 1351 (S.D. Fla. 2015); State Farm Fire & Cas. Co. v. Silver Star Health &

  Rehab, 739 F.3d 579, 585 (11th Cir. 2013).

         124.    As noted above, Cereceda, on behalf of Ceda Ortho Downtown, Ceda Ortho FIU,

  Ceda Ortho Hialeah, Ceda Ortho South Miami, and Springs Crossing MRI, submitted

  applications for certificates of exemption from licensure based upon the Wholly-Owned

  Exemption. (Ex. 36.) To obtain the exemption, Cereceda represented on each application that

  he wholly owned Ceda Ortho Downtown, Ceda Ortho FIU, Ceda Ortho Hialeah, Ceda Ortho

  South Miami, and Springs Crossing MRI, and that he “supervises the business activities and is

  legally responsible for the applicant’s compliance with all federal and state laws.”           (Id.)

  Similarly, Cereceda self-determined Ceda Ortho Cutler Bay and Ceda Ortho Group were exempt

  from the HCCA’s clinic licensure requirements.

         125.    Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI were not

  lawfully exempt from the HCCA licensing requirements because Cereceda does not supervise

  their business activities and has failed to ensure their compliance with all federal and state laws,

  including the PIP Law. In fact, Cereceda knowingly orchestrated a fraudulent scheme to submit

  bills and supporting documentation to State Farm Mutual and State Farm Fire for medically

  unnecessary and unlawful services under Fla. Stat. §§ 400.9905(4)(g), 400.9935(3), 627.732(11),

  627.736(5)(b)(1)(b)-(c), and 627.736(5)(h)(3).

         126.    Since at least June 2015 through the present, Cereceda has failed to supervise the

  business activities and ensure compliance with all federal and state laws for Ceda Ortho Group,



                                                   52
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 53 of 73



  the Cereceda Clinics, and Springs Crossing MRI.           Specifically, in a February 22, 2017

  deposition, Cereceda admitted under oath that:

         (a)     he simply “just own[s] the facilities” and has “people run the facilities for
                 [him]”;

         (b)     he does “not [have] much” oversight of a Cereceda Clinic’s operations
                 because he “ha[s] staff for that”;

         (c)     he does not know whether there is anyone who manages the Cereceda
                 Clinics;

         (d)     he does not have access to the software used for medical records and
                 billing, and was not trained in how to use that software;

         (e)     he has never been involved with “setting the prices for medical treatment”
                 at Ceda Ortho Hialeah, and is not involved with the amounts that are
                 collected;

         (f)     he does not “enter into agreements on behalf of the [Cereceda Clinics]”;

         (g)     he does not maintain any “professional training” for his staff;

         (h)     his “staff and attorneys” are tasked with determining whether providers at
                 the Cereceda Clinics are licensed; and

         (i)     he is not involved with the “hiring process” at the Cereceda Clinics.

  (Ex. 37 at pp. 53-59, 65-66, 70-72, 105.) Cereceda was also questioned about one of the

  Cereceda Clinics – specifically, Cereceda Ortho Hialeah – and testified that:

         (a)     he does not review Ceda Ortho Hialeah’s “profit and loss statement(s)”;

         (b)     he does not know who applied for Ceda Ortho Hialeah’s tax identification
                 number;

         (c)     he does not review any tax forms for Ceda Ortho Hialeah; and

         (d)     he is “just the owner” and Ceda Ortho Hialeah “runs on its own.”

  (Id. at pp. 106-07, 118.) Similarly, in a November 16, 2017, deposition, Cereceda testified his

  duties and responsibilities at Cereceda Ortho FIU consist of being the “owner,” and refused to




                                                   53
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 54 of 73



  answer any other questions about his purported duties at the clinic on the grounds that it involved

  “company secrets.” (Ex. 38 at pp. 24-25.)

         127.    Cereceda also testified an unidentified person “in [] billing” determines the

  charges submitted to insurers.     (Id. at p. 34.)       He also demonstrated a complete lack of

  understanding regarding how his own clinics actually conduct their business, incorrectly

  testifying the “Florida Wellness Clinics” were different clinics from the Cereceda Clinics. (Id. at

  pp. 77-78.) In fact, the Florida Wellness Clinics are not separate clinics from the Cereceda

  Clinics – they are one and the same. Cereceda himself filed to change the name of the Florida

  Wellness Clinics to the Cereceda Clinics in September 2011. In short, Cereceda has failed to

  supervise the business activities of the Cereceda Clinics and Springs Crossing MRI. Moreover,

  as noted above, Cereceda failed to ensure the Cereceda Clinics and Springs Crossing MRI

  comply with all federal and state laws; to the contrary, Cereceda knowingly designed, oversaw,

  and/or was responsible for the implementation of the Predetermined Protocol to violate the PIP

  Law by rendering medically unnecessary and unlawful services to State Farm insureds.

         128.    Franz Schiebel (“Schiebel”), a former billing clerk for Physicians CBO, also

  testified that Cereceda’s role at the Cereceda Clinics is simply that “he owns them.” (Ex. 39 at p.

  30.) Specifically, Schiebel testified as follows:

         Q.      So in that time period, what was Mark Cereceda’s role at Ceda Health of
                 South Miami?
         A.      Just the owner.
         Q.      Did he work at Ceda Health of South Miami?
         A.      No.
         Q.      You’re sure about that?
         A.      Pretty sure.
         Q.      Did he handle the billing for Ceda Health of South Miami?
         A.      No.

                                                      54
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 55 of 73



         Q.      Did he supervise at Ceda Health of South Miami?
         A.      No, that I know of.
         Q.      Did he hire people for Ceda Health of South Miami?
         A.      I don’t think so.
         Q.      Did he make any determination as to the reasonableness of the pricing of
                 the CPT codes for that time period at Ceda Health of South Miami?
         A.      No.
         Q.      Aside from owning the clinic, did he have any participation, whatsoever,
                 in Ceda Health of South Miami?
         A.      I don’t think so.
         Q.      And same answers for Ceda Health of FIU Kendall?
         A.      That’s correct.

  (Id. at pp. 31-32.) In addition, Schiebel testified Cereceda “owns the company” and is “not

  involved in, you know, the [Cereceda Clinics] or anything like that.” (Id. at pp. 85-86.)

         129.    Accordingly, Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI

  never qualified for exemptions from licensure as health care clinics as set forth in the Wholly-

  Owned Exemption, Fla. Stat. § 400.9905(4)(g). As a consequence, Ceda Ortho Group, the

  Cereceda Clinics, and Springs Crossing MRI operated, at all times, in violation of the HCCA and

  were not entitled to collect No-Fault Benefits. Thus, Ceda Ortho Group, the Cereceda Clinics,

  and Springs Crossing MRI submitted, or caused to be submitted, bills to State Farm Mutual and

  State Farm Fire that falsely represented such bills were for services lawfully rendered, and

  eligible to collect No-Fault Benefits when in fact they were not. As a result, all of Ceda Ortho

  Group, the Cereceda Clinics, and Springs Crossing MRI’s charges submitted to State Farm

  Mutual and State Farm Fire are unlawful, noncompensable, and unenforceable. See Fla. Stat. §§

  400.9905(4)(g), 400.9935(3), 627.732(11), 627.736(5)(b)(1)(b)-(c), and 627.736(5)(h)(3).




                                                  55
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 56 of 73



  VIII. DEFENDANTS’ VIOLATIONS OF FDUTPA

         130.    FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

  practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

  Fla. Stat. § 501.204(1). The provisions of FDUTPA are to be liberally construed to protect the

  consuming public and legitimate business enterprises from those who engage in unfair methods

  of competition, or unconscionable, deceptive, or unfair acts and practices in the conduct of any

  trade or commerce. Fla. Stat. § 501.202(2).

         131.    Violations of any law, statute, rule, or regulation which proscribes unfair methods

  of competition, or unfair, deceptive, or unconscionable acts or practices constitute violations of

  FDUTPA. Fla. Stat. § 501.203(3)(c). “A deceptive act or practice is ‘one that is likely to

  mislead consumers and an unfair practice is one that offends established public policy and one

  that is immoral, unethical, oppressive, unscrupulous or substantially injurious to consumers.’”

  State Farm Mut. Auto. Ins. Co. v. First Care Sol., Inc., 232 F. Supp. 3d 1257, 1268 (S.D. Fla.

  2017) (citation omitted). “Fraudulent conduct in the context of billing for PIP benefits qualifies

  as a deceptive act for purposes of FDUTPA.” Id. In addition, “[a] violation of the [HCCA] may

  serve as a statutory predicate for a per se FDUTPA violation.” State Farm Mut. Auto. Ins. Co. v.

  Performance Orthopaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1307 (S.D. Fla. 2018).

  Similarly, “[t]he Insurance Fraud Statute may serve as a predicate offense under the

  FDUTPA.”14 Id.



  14
     Pursuant to Fla. Stat. § 817.234(1)(a)(2) (the “Insurance Fraud Statute”), a person commits
  insurance fraud if that person, “with the intent to injure, defraud or deceive any insurer prepares
  or makes any written statement that is intended to be presented to any insurer in connection with,
  or support of, any claim for payment pursuant to an insurance policy, knowing that such
  statement contains any false, incomplete, or misleading information concerning the claim.” Fla.
  Stat. § 817.234(1)(a)(2).

                                                  56
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 57 of 73



         132.    Defendants violated FDUTPA by engaging in the unfair and deceptive acts and

  practices described above, namely, making intentional false and fraudulent representations that

  the services performed at Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI

  were lawfully rendered when, in fact, these services were not lawfully rendered. These unfair

  and deceptive acts and practices violate the established public policies of the state of Florida as

  codified in the PIP Law, HCCA, and Insurance Fraud Statute, and are immoral, unethical,

  oppressive, unscrupulous, misleading, and substantially injurious to State Farm Mutual and State

  Farm Fire and consumers in general. Accordingly, the services purportedly provided by Ceda

  Ortho Group, the Cereceda Clinics, and Springs Crossing MRI are not lawfully rendered and

  therefore are not compensable under Florida law. See Fla. Stat. §§ 400.9905(4)(g), 400.9935(3),

  627.732(11), 627.736(5)(b)(1)(b)-(c), 627.736(5)(h)(3), and 817.234(1)(a)(2).

  IX.    STATE FARM MUTUAL AND STATE FARM FIRE’S RELIANCE

         133.    Defendants are obligated legally and ethically to act honestly and with integrity.

  Florida medical practice statutes govern the conduct of physicians and chiropractors who provide

  services in the state of Florida.      See, e.g., Fla. Stat. §§ 456.072, 458.331, and 460.413

  (collectively, the “Disciplinary Statutes”). Pursuant to the Disciplinary Statutes, the following

  acts can result in disciplinary action against a physician and chiropractor:

                 (a)     Making misleading, deceptive, or fraudulent representations in or related

         to the practice of the licensee’s profession;

                 (b)     Making deceptive, untrue, or fraudulent representations in or related to the

         practice of a profession; and

                 (c)     Exercising influence on the patient or client for the purpose of financial

         gain of the licensee or a third party.



                                                   57
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 58 of 73



  Fla. Stat. §§ 456.072(1)(a), (m), and (n), 458.331(1)(k) and (n), and 460.413(1)(k) and (n).

         134.    Moreover, the Insurance Fraud Statute imposes criminal penalties on providers

  who “with the intent to injure, defraud or deceive any insurer prepares or makes any written

  statement that is intended to be presented to any insurer in connection with, or support of, any

  claim for payment pursuant to an insurance policy, knowing that such statement contains any

  false, incomplete, or misleading information concerning the claim.”                  Fla. Stat. §

  817.234(1)(a)(2).

         135.    Despite their duty to act honestly, with integrity, and in accord with Florida law,

  Defendants submitted, or caused to be submitted, to State Farm Mutual and State Farm Fire bills

  and supporting documentation that are false, misleading, and fraudulent because they represent

  patients were legitimately examined, had sustained emergency medical conditions, and received

  medically necessary and lawfully rendered services when, in fact, they did not. Defendants

  submitted the bills and supporting documentation to State Farm Mutual and State Farm Fire to

  induce them to pay benefits to which Defendants knew they were not entitled.

         136.    As a result of Defendants’ false statements in the bills and supporting medical

  records they submitted to State Farm Mutual and State Farm Fire, State Farm Mutual and State

  Farm Fire paid for medically unnecessary and unlawful services.

         137.    State Farm Mutual and State Farm Fire are under statutory and contractual duties

  to pay or deny claims for No-Fault Benefits within 30 days, and may be ordered to pay interest

  and attorneys’ fees if they fail to pay the full amount owed within that time period. See Fla. Stat.

  § 627.736(4)(b) and (d). Defendants’ fraudulent scheme was successful because of precisely

  how State Farm Mutual and State Farm Fire are required to adjust claims for No-Fault Benefits.




                                                  58
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 59 of 73



         138.    Defendants developed and implemented their fraudulent scheme to take

  advantage of State Farm Mutual and State Farm Fire and the Florida No-Fault claims

  environment. Defendants knew the efficient operation of a system of insurance requires prompt

  processing of individual claims. Thus, Defendants designed a scheme that could go undetected

  in an individual claim.     Specifically, Defendants fraudulently concealed their conduct by

  repeatedly submitting misleading bills and supporting documentation that made it appear they

  were delivering medically necessary and lawful care when considered in the context of a single

  patient’s claim, when they were not.

         139.    In short, each bill and its supporting documentation, when viewed in isolation,

  does not reveal its fraudulent and unlawful nature. It was only when the bills and supporting

  documentation across the patients at issue in this Complaint are viewed together as a whole do

  the patterns emerge revealing the fraudulent and unlawful nature of all the bills and supporting

  documentation. Indeed, State Farm Mutual and State Farm Fire did not discover and could not

  have reasonably discovered their payments to Defendants were based upon fraud until they

  reviewed together as a whole the patterns reflected in the bills and supporting documentation for

  all of the patients at issue in this Complaint. (See, e.g., 1-4, 25-26, 28-29, and 32-35.) Only then

  did it become apparent Defendants were not providing necessary and lawful medical care

  designed to address their patients’ unique needs.       The submission of fraudulent bills and

  supporting documentation were affirmative acts by Defendants that prevented State Farm Mutual

  and State Farm Fire from discovering the truth.

         140.    State Farm Mutual and State Farm Fire’s injuries were inherently unknowable

  because State Farm Mutual and State Farm Fire believed they were paying Defendants what they

  were owed. State Farm Mutual and State Farm Fire relied on the accuracy of Defendants’ bills



                                                    59
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 60 of 73



  and supporting documentation and their representations the services rendered were medically

  necessary and lawfully rendered, when they were not.

         141.   The bills and supporting documents that Defendants submitted, or caused to be

  submitted, to State Farm Mutual and State Farm Fire in support of the fraudulent and unlawful

  charges at issue, combined with the material misrepresentations described above, were designed

  to and did cause State Farm Mutual and State Farm Fire to rely on them to their detriment. As a

  result, State Farm Mutual and State Farm Fire have incurred damages of more than $4 million.

  X.     CLAIMS FOR RELIEF

                             FIRST CLAIM FOR RELIEF
                               COMMON LAW FRAUD
                    (Against Cereceda, Crespo-Smith, Javech, Moya,
         Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham,
   Ceda Ortho Group, The Cereceda Clinics, Physicians CBO, And Springs Crossing MRI)

         142.   State Farm Mutual and State Farm Fire incorporate as though fully set forth

  herein the allegations in paragraphs 1 through 141 above.

         143.   In the claims set forth in Exhibit 1, Defendants Cereceda, Crespo-Smith, Javech,

  Moya, Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho

  Group, the Cereceda Clinics, Physicians CBO, and Springs Crossing MRI acted in concert to

  intentionally and knowingly make, or cause to be made, false and fraudulent representations of

  material fact to State Farm Mutual and State Farm Fire.

         144.   The false and fraudulent representations of material fact include that: (a) the

  services were performed, medically necessary, and lawful as required by the PIP Laws, when

  they were not; (b) patients were legitimately examined to determine the true nature and extent of

  their injuries, when they were not; (c) patients were legitimately diagnosed, when they were not;

  (d) patients were legitimately found to have sustained an EMC as a result of their auto accident,

  when they were not; (e) patients received treatments consisting of five or more passive
                                                 60
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 61 of 73



  modalities at nearly every visit, in addition to vague neuromuscular reeducation, group physical

  therapy, or therapeutic exercise on virtually all visits because such treatments were medically

  necessary, when they were not; (f) patients received goods (e.g., cold packs, creams) that were

  medically necessary, when they were not; (g) patients received medically necessary x-rays,

  MRIs, and CT scans at the Cereceda Clinics and Springs Crossing MRI, when in fact the x-rays,

  MRIs, and CT scans were not medically necessary; (h) patients were legitimately found to suffer

  from permanent impairments at their final examinations, when they were not; and (i) the services

  performed at Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI were lawfully

  rendered when, in fact, these services were not lawfully rendered and therefore were not owed

  pursuant to the PIP Law because such services were rendered pursuant to intentional violations

  of the PIP Law, HCCA, and Insurance Fraud Statute.

         145.   Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus,

  Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians

  CBO, and Springs Crossing MRI knew the above-described misrepresentations made to State

  Farm Mutual and State Farm Fire relating to the purported examination, diagnoses, EMC

  determinations, diagnostic imaging, and services of patients were false and fraudulent when they

  were made.

         146.   Representative examples of the fraudulent reports, documents, and bills can be

  found in Exhibits 1-4, 25-26, 28-29, and 32-35.

         147.   Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus,

  Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians

  CBO, and Springs Crossing MRI made the above-described misrepresentations and engaged in




                                                    61
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 62 of 73



  such conduct to induce State Farm Mutual and State Farm Fire into relying on the

  misrepresentations.

         148.    As a result of its reliance on these misrepresentations, State Farm Mutual and

  State Farm Fire have incurred damages of at least $4 million.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

  Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus, Haban,

  Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians CBO,

  and Springs Crossing MRI jointly and severally for compensatory damages, costs, and other such

  relief as the Court deems equitable, just, and proper.

                           SECOND CLAIM FOR RELIEF
                               UNJUST ENRICHMENT
                    (Against Cereceda, Crespo-Smith, Javech, Moya,
         Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham,
   Ceda Ortho Group, The Cereceda Clinics, Physicians CBO, And Springs Crossing MRI)

         149.    State Farm Mutual and State Farm Fire incorporate as though fully set forth

  herein the allegations in paragraphs 1 through 141 above.

         150.    In each claim described in Exhibit 1, State Farm Mutual and State Farm Fire

  conferred a benefit upon Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares,

  Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda

  Clinics, Physicians CBO, and Springs Crossing MRI by paying their claims and these

  Defendants voluntarily accepted and have retained benefits from the payments conferred by State

  Farm Mutual and State Farm Fire.

         151.    Because Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh,

  Fenelus, Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics,

  Physicians CBO, and Springs Crossing MRI knowingly submitted, or caused to be submitted,



                                                   62
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 63 of 73



  charges for examinations, diagnostic imaging, goods, treatments, and other services that were not

  medically necessary and lawfully rendered, the circumstances are such that it would be

  inequitable to allow them to retain the benefit of the monies paid.

         152.    As a direct and proximate result of the above-described conduct, State Farm

  Mutual and State Farm Fire have been damaged and Defendants Cereceda, Crespo-Smith,

  Javech, Moya, Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham, Ceda

  Ortho Group, the Cereceda Clinics, Physicians CBO, and Springs Crossing MRI have been

  unjustly enriched by more than $4 million.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

  Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus, Haban,

  Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians CBO,

  and Springs Crossing MRI jointly and severally for compensatory damages, costs, and other such

  relief as the Court deems equitable, just, and proper.

                             THIRD CLAIM FOR RELIEF
                                CIVIL CONSPIRACY
                    (Against Cereceda, Crespo-Smith, Javech, Moya,
         Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham,
   Ceda Ortho Group, The Cereceda Clinics, Physicians CBO, And Springs Crossing MRI)

         153.    State Farm Mutual and State Farm Fire incorporate as though fully set forth

  herein the allegations in paragraphs 1 through 141 above.

         154.    Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus,

  Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians

  CBO, and Springs Crossing MRI each knowingly agreed and conspired to conduct and

  participate, directly or indirectly, in the fraudulent scheme described above in paragraphs 1




                                                   63
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 64 of 73



  through 141 when they submitted, or caused to be submitted, to State Farm Mutual and State

  Farm Fire bills and supporting documentation that were fraudulent and unlawful.

         155.    Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus,

  Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians

  CBO, and Springs Crossing MRI each agreed to act and did act in furtherance of the common

  and overall objective of the conspiracy to fraudulently obtain No-Fault Benefits by knowingly

  facilitating the submission of bills and supporting documentation to State Farm Mutual and State

  Farm Fire that made intentional false and fraudulent representations that: (a) the services were

  performed, medically necessary, and lawful as required by the PIP Laws, when they were not;

  (b) patients were legitimately examined to determine the true nature and extent of their injuries,

  when they were not; (c) patients were legitimately diagnosed, when they were not; (d) patients

  were legitimately found to have sustained an EMC as a result of their auto accident, when they

  were not; (e) patients received treatments consisting of five or more passive modalities at nearly

  every visit, in addition to vague neuromuscular reeducation, group physical therapy, or

  therapeutic exercise on virtually all visits because such treatments were medically necessary,

  when they were not; (f) patients received goods (e.g., cold packs, creams) that were medically

  necessary, when they were not; (g) patients received medically necessary x-rays, MRIs, and CT

  scans at the Cereceda Clinics and Springs Crossing MRI, when in fact the x-rays, MRIs, and CT

  scans were not medically necessary; (h) patients were legitimately found to suffer from

  permanent impairments at their final examinations, when they were not; and (i) the services

  performed at Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI were lawfully

  rendered when, in fact, these services were not lawfully rendered and therefore were not owed




                                                 64
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 65 of 73



  pursuant to the PIP Law because such services were rendered pursuant to intentional violations

  of the PIP Law, HCCA, and Insurance Fraud Statute.

         156.    Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus,

  Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians

  CBO, and Springs Crossing MRI are jointly and severally liable to State Farm Mutual and State

  Farm Fire for the damages caused by the conspiracy.

         157.    As a direct and proximate result of Defendants Cereceda, Crespo-Smith, Javech,

  Moya, Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho

  Group, the Cereceda Clinics, Physicians CBO, and Springs Crossing MRI’s conspiracy, State

  Farm Mutual and State Farm Fire have incurred damages of more than $4 million.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

  Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus, Haban,

  Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians CBO,

  and Springs Crossing MRI jointly and severally for compensatory damages, costs, and other such

  relief as this Court deems equitable, just, and proper.

                           FOURTH CLAIM FOR RELIEF
                          AIDING AND ABETTING FRAUD
                    (Against Cereceda, Crespo-Smith, Javech, Moya,
         Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham,
   Ceda Ortho Group, The Cereceda Clinics, Physicians CBO, And Springs Crossing MRI)

         158.    State Farm Mutual and State Farm Fire incorporate as though fully set forth

  herein the allegations in paragraphs 1 through 141 above.

         159.    Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus,

  Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians

  CBO, and Springs Crossing MRI each knowingly aided and abetted the fraudulent scheme



                                                   65
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 66 of 73



  described above in paragraphs 1 through 141 that was perpetrated against State Farm Mutual and

  State Farm Fire.

         160.   The acts of Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares,

  Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda

  Clinics, Physicians CBO, and Springs Crossing MRI in substantially advancing the fraudulent

  scheme include knowingly facilitating the submission of bills and supporting documentation to

  State Farm Mutual and State Farm Fire that made intentional false and fraudulent representations

  that: (a) the services were performed, medically necessary, and lawful as required by the PIP

  Laws, when they were not; (b) patients were legitimately examined to determine the true nature

  and extent of their injuries, when they were not; (c) patients were legitimately diagnosed, when

  they were not; (d) patients were legitimately found to have sustained an EMC as a result of their

  auto accident, when they were not; (e) patients received treatments consisting of five or more

  passive modalities at nearly every visit, in addition to vague neuromuscular reeducation, group

  physical therapy, or therapeutic exercise on virtually all visits because such treatments were

  medically necessary, when they were not; (f) patients received goods (e.g., cold packs, creams)

  that were medically necessary, when they were not; (g) patients received medically necessary x-

  rays, MRIs, and CT scans at the Cereceda Clinics and Springs Crossing MRI, when in fact the x-

  rays, MRIs, and CT scans were not medically necessary; (h) patients were legitimately found to

  suffer from permanent impairments at their final examinations, when they were not; and (i) the

  services performed at Ceda Ortho Group, the Cereceda Clinics, and Springs Crossing MRI were

  lawfully rendered when, in fact, these services were not lawfully rendered and therefore were not

  owed pursuant to the PIP Law because such services were rendered pursuant to intentional

  violations of the PIP Law, HCCA, and Insurance Fraud Statute.



                                                 66
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 67 of 73



         161.    The conduct of Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares,

  Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda

  Clinics, Physicians CBO, and Springs Crossing MRI in substantially advancing the fraudulent

  scheme was material and necessary to the success of Defendants’ fraudulent scheme.

         162.    Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus,

  Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians

  CBO, and Springs Crossing MRI aided and abetted the fraudulent scheme in a calculated effort

  to induce State Farm Mutual and State Farm Fire into paying Defendants’ fraudulent and

  unlawful charges.

         163.    As a direct and proximate result of Defendants Cereceda, Crespo-Smith, Javech,

  Moya, Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho

  Group, the Cereceda Clinics, Physicians CBO, and Springs Crossing MRI’s conduct in

  substantially advancing the fraudulent scheme, State Farm Mutual and State Farm Fire have

  incurred damages of more than $4 million.

         WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

  Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus, Haban,

  Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians CBO,

  and Springs Crossing MRI jointly and severally for compensatory damages, costs, and other such

  relief as this Court deems equitable, just, and proper.




                                                   67
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 68 of 73



                             FIFTH CLAIM FOR RELIEF
                              VIOLATIONS OF FDUTPA
                    (Against Cereceda, Crespo-Smith, Javech, Moya,
         Canizares, Facuseh, Fenelus, Haban, Habayeb, Ross, Schulman, Yoham,
   Ceda Ortho Group, The Cereceda Clinics, Physicians CBO, And Springs Crossing MRI)

         164.    State Farm Mutual and State Farm Fire incorporate as though fully set forth

  herein the allegations in paragraphs 1 through 141 above.

         165.    In each claim set forth in Exhibit 1 submitted to State Farm Mutual and State

  Farm Fire, Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus,

  Haban, Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians

  CBO, and Springs Crossing MRI engaged in unfair and deceptive acts and practices in the

  conduct of trade and commerce.         Such acts and practices offend public policy and are

  unconscionable, immoral, unethical, oppressive, and unscrupulous. These acts and practices

  include intentionally and knowingly making, or causing to be made, false and fraudulent

  statements of material fact to State Farm Mutual and State Farm Fire in fraudulent submissions

  for services that were not lawfully rendered by Ceda Ortho Group, the Cereceda Clinics, and

  Springs Crossing MRI because they were rendered pursuant to intentional violations of the PIP

  Law, HCCA, and Insurance Fraud Statute.          See Fla. Stat. §§ 400.9905(4)(g), 400.9935(3),

  627.732(11), 627.736(5)(b)(1)(b)-(c), 627.736(5)(h)(3), and 817.234(1)(a)(2).       State Farm

  Mutual and State Farm Fire relied upon Defendants’ false, fraudulent, and deceptive submissions

  to their detriment when it paid Defendants’ claims for No-Fault Benefits.

         166.    Accordingly, by virtue of the foregoing, State Farm Mutual and State Farm Fire

  are entitled to compensatory damages of more than $4 million, plus attorneys’ fees and costs and

  any other relief this Court deems equitable, just, and proper.




                                                  68
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 69 of 73



          WHEREFORE, State Farm Mutual and State Farm Fire demand judgment against

  Defendants Cereceda, Crespo-Smith, Javech, Moya, Canizares, Facuseh, Fenelus, Haban,

  Habayeb, Ross, Schulman, Yoham, Ceda Ortho Group, the Cereceda Clinics, Physicians CBO,

  and Springs Crossing MRI jointly and severally for compensatory damages plus interest and

  costs and any other relief this Court deems equitable, just, and proper.

                                  SIXTH CLAIM FOR RELIEF
                                  DECLARATORY JUDGMENT
                                   (Against Ceda Ortho Group)

          167.   State Farm Mutual and State Farm Fire incorporate as though fully set forth

  herein the allegations in paragraphs 1 through 141 above.

          168.   This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.

          169.   There is an actual case and controversy between State Farm Mutual and State

  Farm Fire, on one hand, and Ceda Ortho Group, on the other hand, as to all claims and charges

  for patients who purportedly received services performed at Ceda Ortho Group that have not

  been paid or were allegedly underpaid. State Farm Mutual and State Farm Fire contend Ceda

  Ortho Group is not entitled to be paid for any of these unpaid or allegedly underpaid claims and

  charges submitted to State Farm Mutual and State Farm Fire to date and through the trial of this

  case.

          170.   Because Ceda Ortho Group knowingly made false and fraudulent statements and

  otherwise engaged in the above-described fraudulent conduct with the intent to conceal and

  misrepresent material facts and circumstances regarding each claim and charge Ceda Ortho

  Group submitted, or caused to be submitted, to State Farm Mutual and State Farm Fire, it is not

  entitled to any reimbursement for unpaid or allegedly underpaid claims and charges submitted to

  State Farm Mutual and State Farm Fire to date and through the trial of this case.



                                                  69
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 70 of 73



          WHEREFORE, State Farm Mutual and State Farm Fire respectfully request a judgment

  declaring that Ceda Ortho Group is not entitled to reimbursement for any of the unpaid or

  allegedly underpaid charges for services purportedly performed at Ceda Ortho Group and

  submitted to State Farm Mutual and State Farm Fire to date and through the trial of this case, and

  for supplementary relief, attorneys’ fees, interest, and costs as this Court deems equitable, just,

  and proper.

                                SEVENTH CLAIM FOR RELIEF
                                 DECLARATORY JUDGMENT
                                 (Against The Cereceda Clinics)

          171.   State Farm Mutual and State Farm Fire incorporate as though fully set forth

  herein the allegations in paragraphs 1 through 141 above.

          172.   This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.

          173.   There is an actual case and controversy between State Farm Mutual and State

  Farm Fire, on one hand, and the Cereceda Clinics, on the other hand, as to all claims and charges

  for patients who purportedly received services performed at the Cereceda Clinics that have not

  been paid or were allegedly underpaid. State Farm Mutual and State Farm Fire contend the

  Cereceda Clinics are not entitled to be paid for any of these unpaid or allegedly underpaid claims

  and charges submitted to State Farm Mutual and State Farm Fire to date and through the trial of

  this case.

          174.   Because the Cereceda Clinics knowingly made false and fraudulent statements

  and otherwise engaged in the above-described fraudulent conduct with the intent to conceal and

  misrepresent material facts and circumstances regarding each claim and charge the Cereceda

  Clinics submitted, or caused to be submitted, to State Farm Mutual and State Farm Fire, they are




                                                  70
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 71 of 73



  not entitled to any reimbursement for any unpaid or allegedly underpaid claims and charges

  submitted to State Farm Mutual and State Farm Fire to date and through the trial of this case.

          WHEREFORE, State Farm Mutual and State Farm Fire respectfully request a judgment

  declaring that the Cereceda Clinics are not entitled to reimbursement for any of the unpaid or

  allegedly underpaid charges for services purportedly performed at the Cereceda Clinics and

  submitted to State Farm Mutual and State Farm Fire to date and through the trial of this case, and

  for supplementary relief, attorneys’ fees, interest, and costs as this Court deems equitable, just,

  and proper.

                                   EIGHTH CLAIM FOR RELIEF
                                   DECLARATORY JUDGMENT
                                   (Against Springs Crossing MRI)

          175.     State Farm Mutual and State Farm Fire incorporate as though fully set forth

  herein the allegations in paragraphs 1 through 141 above.

          176.     This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.

          177.     There is an actual case and controversy between State Farm Mutual and State

  Farm Fire, on one hand, and Springs Crossing MRI, on the other hand, as to all claims and

  charges for patients who purportedly received MRIs performed at Springs Crossing MRI that

  have not been paid or were allegedly underpaid. State Farm Mutual and State Farm Fire contend

  Springs Crossing MRI is not entitled to be paid for any of these unpaid or allegedly underpaid

  claims and charges submitted to State Farm Mutual and State Farm Fire to date and through the

  trial of this case.

          178.     Because Springs Crossing MRI has knowingly made false and fraudulent

  statements relating to a claim and charge and otherwise engaged in the above-described

  fraudulent and unlawful conduct with the intent to conceal and misrepresent material facts and



                                                    71
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 72 of 73



  circumstances regarding each claim and charge Springs Crossing MRI submitted to State Farm

  Mutual and State Farm Fire it is not entitled to any reimbursement for any unpaid or allegedly

  underpaid claims and charges submitted to State Farm Mutual and State Farm Fire to date and

  through the trial of this case. See Fla. Stat. §§ 400.9905(4)(g), 400.9935(3), 627.732(11),

  627.736(5)(b)(1)(b)-(c), 627.736(5)(h)(3), and 817.234(1)(a)(2).

         WHEREFORE, State Farm Mutual and State Farm Fire respectfully request a judgment

  declaring that Springs Crossing MRI is not entitled to reimbursement for any of the unpaid or

  allegedly underpaid charges for MRIs purportedly performed at Springs Crossing MRI and

  submitted to State Farm Mutual and State Farm Fire to date and through the trial of this case, and

  for supplementary relief, attorneys’ fees, interest, and costs as this Court deems equitable, just,

  and proper.

                                  DEMAND FOR JURY TRIAL

         Pursuant to Federal Rule of Civil Procedure 38(b), State Farm Mutual and State Farm

  Fire demand a trial by jury.


  Dated: June 14, 2019                             Respectfully submitted,


                                               By: /s/ David I. Spector
                                                  DAVID I. SPECTOR, ESQ.
                                                  Fla. Bar No. 086540
                                                  david.spector@hklaw.com
                                                  JOSEPH F. VALDIVIA, ESQ.
                                                  Fla. Bar No. 0107878
                                                  joseph.valdivia@hklaw.com
                                                  HOLLAND & KNIGHT LLP
                                                  222 Lakeview Avenue
                                                  Suite 1000
                                                  West Palm Beach, Florida 33401
                                                  Telephone: (561) 833-2000
                                                  Facsimile: (561) 650-8399

                                                   -- and --
                                                  72
Case 1:19-cv-22487-RS Document 1 Entered on FLSD Docket 06/14/2019 Page 73 of 73




                                       ROSS O. SILVERMAN
                                       ross.silverman@kattenlaw.com
                                       (pro hac vice to be filed)
                                       JOHN W. REALE
                                       john.reale@kattenlaw.com
                                       (pro hac vice to be filed)
                                       JOHN T. LEPORE
                                       john.lepore@kattenlaw.com
                                       (pro hac vice to be filed)
                                       KATTEN MUCHIN ROSENMAN LLP
                                       525 West Monroe Street
                                       Chicago, IL 60661-3693
                                       Telephone: (312) 902-5200
                                       Facsimile: (312) 902-1061

                                       Attorneys for Plaintiffs
  #68580189_v1




                                       73
